 

Exhibit 10.1

Execution Version

 

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated

as of April 27, 2020, is entered into by and among BRIDGEBIO PHARMA, INC., a
Delaware corporation (“New Parent”), BRIDGEBIO PHARMA LLC, a Delaware limited
liability company (“Parent”), BRIDGEBIO SERVICES INC., a Delaware corporation
(“Services Company”), SUB20, INC., a Delaware corporation (“Sub20”, and together
with New Parent, Parent, Services Company and each other Person party thereto
from time to time as borrower, from time to time, collectively, “Borrowers”, and
each, a “Borrower”), and the several banks and other financial institutions or
entities party thereto as Lender, constituting the Required Lenders and HERCULES
CAPITAL, INC., a Maryland corporation, in its capacity as administrative agent
and collateral agent for Lender (in such capacity, “Agent”).

 

 

A.

Parent, Services Company, Lender and Agent are parties to that certain Loan and
Security Agreement, dated as of June 19, 2018, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of December 28, 2018, further
amended by that certain Second Amendment to Loan and Security Agreement, dated
as of May 17, 2019, and further amended by that certain Third Amendment to Loan
and Security Agreement, dated as of March 2, 2020 (the “Existing Loan
Agreement”; and the Existing Loan Agreement, as amended by this Amendment and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”).

 

 

 

B.

Sub20 entered into a Joinder Agreement, dated as of July 27, 2018, to become a
Borrower pursuant to the Existing Loan Agreement.

 

 

 

C.

New Parent entered into a Joinder Agreement, dated as of July 15, 2019, to
become a Borrower pursuant to the Existing Loan Agreement.

 

 

 

D.

Borrowers, Lender and Agent desire to modify the terms of the Existing Loan
Agreement as set forth in this Amendment.

 

 

SECTION 1Definitions; Interpretation.

 

 

(a)

Terms Defined in Loan Agreement. All capitalized terms used in this Amendment
(including in the recitals hereof) and not otherwise defined herein shall have
the meanings assigned to them in the Loan Agreement.

 

 

 

(b)

Rules of Construction. The rules of construction that appear in the last
paragraph of Section 1.1 of the Loan Agreement shall be applicable to this
Amendment and are incorporated herein by this reference.

 

 

SECTION 2Amendments to the Loan Agreement.

 

 

(a)

Upon satisfaction of the conditions set forth in Section 3 hereof, the Existing
Loan Agreement is hereby amended as follows:

 

 

 

(i)

Exhibit A attached hereto sets forth a clean copy of the Loan Agreement as
amended

hereby;

 

(ii)In Exhibit B hereto, deletions of the text in the Existing Loan Agreement
(including, to the extent included in such Exhibit B, each Schedule or Exhibit
to the Existing Loan Agreement) are indicated by struck- through text, and
insertions of text are indicated by bold, double-underlined text.

 

 

(b)

References Within Existing Loan Agreement. Each reference in the Existing Loan
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Existing Loan
Agreement as amended by this Amendment. This Amendment shall be a Loan Document.

 

[***] Certain information in this exhibit has been omitted because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.



 

 

 



--------------------------------------------------------------------------------

 

 

 

SECTION 3Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to Agent’s receipt of this Amendment, executed by
Agent, Lender and Borrowers.

 

SECTION 4Representations and Warranties. To induce Agent and Lender to enter
into this Amendment, each Borrower hereby confirms, as of the date hereof, that
the representations and warranties made by it in Section 5 of the Loan Agreement
and in the other Loan Documents are true and correct in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof and that any representations and warranties made
as of a specific date are only true and correct in all material respects as of
such date, and that no Event of Default has occurred and is continuing.

 

SECTION 5Miscellaneous.

 

 

(a)

Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan Agreement and the other
Loan Documents shall remain unchanged and in full force and effect and are
hereby ratified and confirmed in all respects. Lender’s and Agent’s execution
and delivery of, or acceptance of, this Amendment shall not be deemed to create
a course of dealing or otherwise create any express or implied duty by any of
them to provide any other or further amendments, consents or waivers in the
future. Each Borrower hereby reaffirms the security interest granted pursuant to
the Loan Documents and hereby reaffirms that such grant of security in the
Collateral as granted as of the Closing Date continues without novation and
secures all Secured Obligations under the Loan Agreement and the other Loan
Documents.

 

 

 

(b)

Conditions. For purposes of determining compliance with the conditions specified
in Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the date hereof specifying its objection thereto.

 

 

 

(c)

Release. In consideration of the agreements of Agent and Lender contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Borrower, on behalf of itself and its
successors, assigns, and other legal representatives, hereby fully, absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lender, and its successors and assigns, and its present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lender
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Borrower, or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Loan Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto. Each Borrower waives the provisions of California
Civil Code section 1542, which states:

 

 

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Each Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and

 



 

 





 

 

2

 

 



--------------------------------------------------------------------------------

 

complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Each Borrower agrees that
no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of the release set forth above. The
provisions of this section shall survive payment in full of the Secured
Obligations, full performance of all the terms of this Amendment and the other
Loan Documents.

 

(d)

No Reliance. Each Borrower hereby acknowledges and confirms to Agent and Lender
that such Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

 

 

 

(e)

Costs and Expenses. Each Borrower agrees to pay to Agent on the date hereof the
reasonable out- of-pocket costs and expenses of Agent and Lender party hereto,
and the fees and disbursements of counsel to Agent and Lender party hereto in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
date hereof.

 

 

 

(f)

Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.

 

 

 

(g)

Governing Law. This Amendment and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

 

 

(h)

Complete Agreement; Amendments. This Amendment and the Loan Documents represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements with respect to such subject matter. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Loan Documents merge
into this Amendment and the Loan Documents.

 

 

 

(i)

Severability of Provisions. Each provision of this Amendment is severable from
every other provision in determining the enforceability of any provision.

 

 

 

(j)

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



 

 





 

 

3

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above

written.

 

BORROWERS:

BRIDGEBIO PHARMA, INC.

Signature:

 

/s/ Neil Kumar

Print Name:

 

Neil Kumar

Title:

 

President and Chief Executive Officer

BRIDGEBIO PHARMA LLC

Signature:

 

/s/ Neil Kumar

Print Name:

 

Neil Kumar

Title:

 

President and Chief Executive Officer

BRIDGEBIO SERVICES INC.

Signature:

 

/s/ Neil Kumar

Print Name:

 

Neil Kumar

Title:

 

President and Chief Executive Officer

SUB20, INC.

Signature:

 

 

Print Name:

 

Michael Pettigrew

Title:

 

President and Chief Executive Officer

 

 

[SIGNATURES CONTINUE ON THE NEXT PAGE]

 

 

[Signature Page to Fourth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above

written.

 

BORROWERS:

BRIDGEBIO PHARMA, INC.

Signature:

 

 

Print Name:

 

Neil Kumar

Title:

 

President and Chief Executive Officer

BRIDGEBIO PHARMA LLC

Signature:

 

 

Print Name:

 

Neil Kumar

Title:

 

President and Chief Executive Officer

BRIDGEBIO SERVICES INC.

Signature:

 

 

Print Name:

 

Neil Kumar

Title:

 

President and Chief Executive Officer

SUB20, INC.

Signature:

 

/s/ Michael Pettigrew

Print Name:

 

Michael Pettigrew

Title:

 

President and Chief Executive Officer

 

 

[SIGNATURES CONTINUE ON THE NEXT PAGE]

 

 

[Signature Page to Fourth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

AGENT:

HERCULES CAPITAL, INC.

Signature:

 

/s/ Zhuo Huang

Print Name:

 

Zhuo Huang

Title:

 

Associate General Counsel

LENDER:

HERCULES CAPITAL, INC.

Signature:

 

/s/ Zhuo Huang

Print Name:

 

Zhuo Huang

Title:

 

Associate General Counsel

 

 

 

 

[Signature Page to Fourth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

 

(See Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Conformed Through: Fourth Amendment (4/27/20); Third Amendment (3/2/20); Second
Amendment (5/17/19); First Amendment (12/28/18)

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 19, 2018 and is
entered into by and among BRIDGEBIO PHARMA, INC., a Delaware corporation (“New
Parent”), BRIDGEBIO PHARMA LLC, a Delaware limited liability company (“Parent”),
BRIDGEBIO SERVICES INC., a Delaware corporation (“Services Company”), SUB20,
INC., a Delaware corporation (“Sub20”, and together with New Parent, Parent,
Services Company and each other Person party hereto from time to time as a
borrower, collectively, “Borrowers”, and each, a “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (collectively, “Lender”) and HERCULES CAPITAL, INC., a Maryland
corporation, in its capacity as administrative agent and collateral agent for
Lender (in such capacity, “Agent”).

 

RECITALS

 

 

A.

Borrowers have requested Lender to make available to Borrowers one or more term
loans in an aggregate principal amount of up to $200,000,000; and

 

 

 

B.

Lender is willing to make such term loan on the terms and conditions set forth
in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrowers, Agent and Lender agree as follows:

 

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, a Borrower and a third party bank or other institution (including a
Securities Intermediary) in which such Borrower maintains a Deposit Account or
an account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of

Exhibit H.

 

“Achievement Milestone” means Borrowers shall have provided evidence
satisfactory to Agent of

(i)positive clinical data from the Part A read-out of the ATTRibute-CM Phase 3
trial, such that the data is sufficient to support a New Drug Application,
subject to verification by Agent in its reasonable discretion (including
supporting documentation reasonably requested by Agent), or (ii) the acceptance
of a New Drug Application submitted by any other Platform Company.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the Equity Interests of any Person, whether or
not involving a merger, consolidation or similar transaction with such other
Person, or otherwise causing any Person to become a Subsidiary of Borrower, or
(c) the acquisition of, or the right to use, develop, license or sell (in each
case, including through licensing), any product, product line, royalty rights or
Intellectual Property of or from any other Person.

 

“Additional Clinical Advancements” means each of the following:

 

 

(a)

[***]

 

 

--------------------------------------------------------------------------------

 

 

(b)

[***]

 

 

(c)

[***]

 

 

 

(d)

[***]

 

 

 

(e)

[***]

 

 

 

(f)

[***]

 

 

“Advance” means the Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for Advance submitted by Borrower
Representative to Agent in substantially the form of Exhibit A.

 

“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with the Person in question. As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise. If not otherwise specified or required by the context,
“Affiliate” shall refer to an Affiliate of a Borrower.

 

“Agent” has the meaning given to such term in the preamble to this Agreement.

 

“Agreement” means this Loan and Security Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Amortization Date” means July 1, 2022, provided that, so long as no Default or
Event of Default has occurred and is continuing, (i) if Borrower achieves, on or
before June 15, 2022, either (a) the [***] or (b) [***], in each case, subject
to verification by Agent (including supporting documentation requested by
Agent), the Amortization Date shall be extended to January 1, 2023, and (ii) if
Borrower achieves, on or before December 15, 2022, each of (a) [***] and (b)
[***], subject to verification by Agent (including supporting documentation
requested by Agent), the Amortization Date shall be extended to July 1, 2023;
provided further, that the Amortization Date of the Discretionary Advance II
will be determined prior to the Advance Date thereof.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions.

 

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

 

2

--------------------------------------------------------------------------------

 

“Assignee” has the meaning given to it in Section 11.13.

 

“ATTR-CM” means transthyretin amyloid cardiomyopathy.

 

[***]

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti- Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Board” means, with respect to any Person that is a corporation, its board of
directors, with respect to any Person that is a limited liability company, its
board of managers, board of members or similar governing body, and with respect
to any other Person that is a legal entity, such Person’s governing body in
accordance with its Organizational Documents. “Borrower” has the meaning given
to such term in the preamble to this Agreement.

 

“Borrower Representative” means BridgeBio Pharma, Inc.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Cash Interest Reduction Amount” has the meaning set forth in the Term Loan Cash
Interest Rate

definition.

 

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default); automated clearing house transactions, treasury and/or cash
management services, including, without limitation, treasury, depository,
overdraft, credit, purchasing or debit card, non-card e-payable services,
electronic funds transfer, treasury management services (including controlled
disbursement services, overdraft automatic clearing house fund transfer
services, return items and interstate depository network services), other demand
deposit or operating account relationships, foreign exchange facilities, and
merchant services.

 

“Cash Payment Conditions” means, with respect to any cash payment made under a
Permitted Warrant Transaction as a result of the election of “cash settlement”
(or substantially equivalent term) as the “settlement method” (or substantially
equivalent term) thereunder by New Parent (or its Affiliate) (including in
connection with the exercise and/or early unwind or settlement thereof),
satisfaction of each of the following events at the time of such payment: (a) no
Default or Event of Default shall exist or result therefrom, and (b) Borrower’s
Unrestricted Cash shall be no less than 150% of the outstanding Secured
Obligations.

 

“Cash Settlement Conditions” means, with respect to the settlement by New Parent
of any conversion of any Permitted Convertible Debt, satisfaction of each of the
following events at the time of the delivery of the conversion consideration:
(a) no Default or Event of Default shall exist or result therefrom, and (b)
Borrower’s Unrestricted Cash shall be no less than 150% of the outstanding
Secured Obligations.

 

“Change in Control” means a transaction or series of related transactions (i)
pursuant to which, or as a result of which, a single Person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) acquires or holds equity
interests of New Parent representing (A) a majority of the outstanding voting
securities (in each case excluding any unvested voting securities that would not
become vested voting securities as a result of such transaction, whether
pursuant to the terms of such unvested voting securities, by Board action or
otherwise), or (B) the right to receive a majority of the proceeds in a final
liquidation, dissolution or termination, voluntary or

 

3

--------------------------------------------------------------------------------

 

involuntary, of New Parent, or (ii) resulting in Parent, Services Company or any
other Subsidiary that is a Borrower ceasing to be a wholly-owned Subsidiary of a
Borrower. Notwithstanding the foregoing, a “Change in Control” shall not include
any Permitted Transfer. “Charter” means, with respect to any Person, such
Person’s formation documents, as in effect from time to time.

 

“Claims” has the meaning given to it in Section 11.10(a).

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means the property described in Section 3.1.

 

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit F

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.

The amount of any Contingent Obligation shall be deemed, without duplication of
the primary obligation, to be an amount equal to the stated or determined amount
of the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof as determined by such Person in good faith; provided,
however, that such amount shall not in any event exceed the maximum amount of
the obligations under the guarantee or other support arrangement. For the
avoidance of doubt, no Permitted Bond Hedge Transaction or Permitted Warrant
Transaction will be considered a Contingent Obligation of Borrower.

 

“Controlled Account” means a Deposit Account or account in which Investment
Property is maintained that is subject to an Account Control Agreement in favor
of Agent in form and substance reasonably satisfactory to Agent.

 

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by a
Borrower or in which a Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

 

“Default” means any event, occurrence or condition which is, or with the giving
of any notice, the passage of time, or both, could reasonably be expected to
result in an Event of Default.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

4

--------------------------------------------------------------------------------

 

“Discretionary Advance I” has the meaning set forth in Section 2.1(a)(iii).

 

“Discretionary Advance II” has the meaning set forth in Section 2.1(a)(viii).

 

“Due Diligence Fee” means $25,000, which fee has been paid to Agent prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

 

“Eidos” means Eidos Therapeutics, Inc.

 

[***]

 

“End of Term Charge” has the meaning given to it in Section 2.5.

 

“Equity Cash Payment Conditions” means, with respect to a given Equity Cash
Payment Transaction, in each case measured immediately before and immediately
after giving effect to any Cash payments to be made in connection with such
Equity Cash Payment Transaction: (a) no Event of Default shall have occurred and
be continuing and (b) if Cash payments made by Borrower are greater than
$75,000,000 in the aggregate in any fiscal year in connection with any Equity
Cash Payment Transaction, Borrower shall have Qualified Cash in an amount
greater than or equal to 200% of the then-outstanding Secured Obligations.

 

“Equity Cash Payment Transaction” means any transaction or series of related
transactions whereby any Cash, cash equivalents or other immediately available
funds are distributed, exchanged, redeemed, deposited, paid, settled or
otherwise transferred for, on account of, or in connection with the ownership of
any Equity Interests or other ownership rights in any capital stock, joint
venture or similar interests, including without limitation in connection with
any Permitted Investments, Permitted Indebtedness or any transaction permitted
under Section 7.7 of this Agreement.

 

“Equity Cure Investment” means any Investment by a Borrower in a Platform
Company or Subsidiary thereof, whether directly or indirectly through an
Affiliate or another Platform Company, if (i) immediately prior to the
consummation of such Investment, an event of default has occurred and is
continuing pursuant to the terms of any secured loan facility to which such
Platform Company or Subsidiary is a party, which could result in the
acceleration of Indebtedness of such Platform Company in excess of $500,000 or
more, and (ii) immediately after the making of such Investment, such event of
default will be cured or waived.

 

“Equity Documents” means any agreement entered into in connection with an equity
financing or otherwise among holders of the Equity Interests of a Person or
otherwise binding upon the holders of the Equity Interests of such Person.

 

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated pursuant thereto.

 

5

--------------------------------------------------------------------------------

 

“Excluded Accounts” means Deposit Accounts (i) established in the ordinary
course of business and used exclusively for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of employees of
Borrower, provided that the aggregate balance maintained in such Deposit
Accounts shall not exceed the amount to be paid for the following four payroll
periods at any time, (ii) used exclusively as escrow, fiduciary, withholding,
tax payment or trust accounts, (iii) used exclusively to maintain Cash subject
to a Lien permitted pursuant to the defined term “Permitted Liens”, (iv) that is
a deposit account subject to a zero dollar balance, and (v) that do not at any
time have Cash, investment property or other amounts on deposit therein in
excess of $500,000 individually or $1,000,000 in the aggregate for all such
accounts, provided that, in each case, any Excluded Account shall be identified
to Agent in writing;

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes that are imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Term Commitment
pursuant to a law in effect on the date that (i) such Lender acquires such
interest in the Loan or Term Commitment or (ii) such Lender changes its lending
office, except in each case to the extent, pursuant to Section 2.9, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) any withholding Taxes imposed under FATCA, and
(d) Taxes attributable to such Recipient’s failure to comply with Section
2.9(d).

 

“Facility Charge” means, collectively, (i) $350,000, due on the Closing Date
(which has been paid prior to the First Amendment Effective Date), (ii)
$100,000, due on the First Amendment Effective Date (which has been paid prior
to the Second Amendment Effective Date), (iii) $200,000, due on the Second
Amendment Effective Date, and (iv) 0.25% of any Tranche IV (Discretionary I)
Advance, Tranche V Advance, Tranche VI Advance or Discretionary Advance II, due
on each applicable Advance Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code

 

“FDA” means the United States Food and Drug Administration, and any successor
agency having substantially the same functions and jurisdiction.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“First Amendment Effective Date” means December 28, 2018.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Fourth Amendment Effective Date” means April 27, 2020.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, as

 

6

--------------------------------------------------------------------------------

 

determined under GAAP, and (d) all Contingent Obligations. For the avoidance of
doubt no Permitted Warrant Transaction shall be considered Indebtedness of New
Parent.

 

“Indemnified Person” shall have the meaning set forth in Section 6.13.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Intellectual Property” means all of each Borrower’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; each Borrower’s
applications therefor and reissues, extensions, or renewals thereof; and each
Borrower’s goodwill associated with any of the foregoing, together with each
Borrower’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of any material asset
or property of another Person.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

 

“Joinder Agreements” means a completed and executed Joinder Agreement in
substantially the form attached hereto as Exhibit G.

 

“Lender” has the meaning given to such term in the preamble to this Agreement.

 

“Liabilities” shall have the meaning given to such term in Section 6.3.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of

rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Term Note (if any), the ACH
Authorization, the Account Control Agreements, any Joinder Agreements, all UCC
Financing Statements, and any other documents executed in connection with the
Secured Obligations and the security interest granted in connection therewith,
or delivered pursuant to this Agreement or any of the foregoing Loan Documents,
in each case, as the same may from time to time be amended, modified,
supplemented or restated, but in each case excluding ministerial notices or
ordinary course communications.

 

“Market Capitalization” means, as of any date of determination, the product of
(a) the number of shares of New Parent’s common stock publicly disclosed in the
most recent filing of New Parent with the United States Securities Exchange
Commission as outstanding as of such date of determination and (b) the closing
price of New Parent’s common stock (as quoted on Bloomberg L.P.’s page or any
successor page thereto of Bloomberg L.P. or if such page is not available, any
other commercially available source providing quotations of such closing price
as designated by Agent from time to time) on such date of determination.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrowers and
each of its Subsidiaries taken as a whole; or (ii) the ability

 

7

--------------------------------------------------------------------------------

 

of Borrowers to perform or pay the Secured Obligations in accordance with the
terms of the Loan Documents, or the ability of Agent or Lender to enforce any of
its rights or remedies with respect to the Secured Obligations; or (iii) the
Collateral or Agent’s Liens on the Collateral or the priority of such Liens
except, in the case of clauses (ii) or (iii), to the extent resulting from an
action or failure to act by the Agent or Lender.

 

“Maturity Date” means November 1, 2023, provided that if Borrower achieves the
Performance Milestone on or before October 15, 2023, the Maturity Date shall be
May 1, 2024, provided further, that the Maturity Date of the Discretionary
Advance II will be determined prior to the Advance Date thereof.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

 

“MOCD” means molybdenum cofactor deficiency, Type A.

 

“Net Cash Proceeds” means the amount of all Cash proceeds (including deferred
compensation) received (directly or indirectly) by or on behalf of a Borrower
(if on behalf, then for the account of such Borrower), or distributable to a
Borrower (to the extent such proceeds which are distributable are not
distributed at the direction of such Borrower or as a result of such Borrower
voting Equity Interests owned in favor of any corporate action that would result
in such proceeds not being actually distributed), from time to time, as a result
of a Prepayment Event, after deducting therefrom, without duplication, (x)
reasonable fees, commissions, expenses and other direct costs related thereto
and required to be paid or payable by such Borrower (or the applicable Platform
Company or its applicable Subsidiary) in connection with such Prepayment Event
(including attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith), (y) Taxes paid, payable, or determined by such Borrower to be
payable or attributable for payment in connection with such transaction to any
taxing authorities by such Borrower (or the applicable Platform Company or its
applicable Subsidiary), to the extent then paid or payable and reasonably
attributable to such transaction, and any repatriation costs associated with
receipt or distribution by the applicable taxpayer of such proceeds, and (z) any
cash reserves required to be maintained by such Borrower (or the applicable
Platform Company or its applicable Subsidiary) in connection with such
transaction in accordance with GAAP or applicable law, provided that when any
reserve or any portion thereof is no longer required to be maintained such
amount shall be considered Net Cash Proceeds then received, and provided
further, that Borrowers shall, at Agent’s reasonable request, provide such
calculations or evidence of costs deducted in arriving at Net Cash Proceeds as
Agent may reasonably require to confirm the calculation of Net Cash Proceeds in
accordance with the foregoing, it being understood and agreed that the following
shall not be deemed “distributable” to a Borrower for purposes of the foregoing:
(1) the amount of all Cash proceeds (including deferred compensation) which are
required to prepay Indebtedness of the applicable Platform Company or its
Subsidiary pursuant to the terms of such Indebtedness, (2) the amount of any
Cash proceeds which are not permitted to be distributed pursuant to the terms of
Indebtedness pursuant to a loan facility of the applicable Platform Company that
exists on the date such Cash proceeds are received by such Platform Company and
that was not entered into for the purpose of avoiding any obligation to make a
prepayment of the Secured Obligations, and (3) the amount of all Cash proceeds
(including deferred compensation) from a sale of a material part of the assets
of a Platform Company or a Subsidiary thereof (other than a sale of all or
substantially all of such Platform Company’s assets, on a consolidated basis),
or an exclusive License by a Platform Company or a Subsidiary thereof (other
than the License of Intellectual Property that constitutes all or substantially
all the assets of such Platform Company, on a consolidated basis), in each case,
in the ordinary course of business of such Platform Company or Subsidiary, to
the extent the board of directors or similar governing body of such Platform
Company or Subsidiary has approved the reinvestment of such proceeds to purchase
assets useful in the business of such Platform Company or Subsidiary, or pay
other expenses, in each case, in the ordinary course of business.

 

“New Drug Application” means a new drug application filed with the FDA under 21
U.S.C.

§ 355(b).

 

“New Parent” has the meaning given to such term in the preamble hereto.

 

“Non-Disclosure Agreement” means that certain Non-Disclosure
Agreement/Confidentiality Agreement by and between Parent and Agent dated as of
March 13, 2018.

 

8

--------------------------------------------------------------------------------

 

“Non-Operating Subsidiary” means a Subsidiary of a Borrower other than an
Operating Company, and including, for avoidance of doubt, any alternative
investment vehicle or other special purpose entity which holds, directly or
indirectly, Investments of or on behalf of New Parent, or any other Subsidiary
primarily in the business of investing, reinvesting, holding or trading in
securities.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Company” means a Person which is predominately in the business of
research, development, manufacturing, sale or marketing of products and
activities related thereto, or a Person holding assets, including without
limitation Intellectual Property that are useful for a Person that is
predominately in the line of business described above and in anticipation of
such Person commencing operations in such line of business and which New Parent
intends to cause to commence operations.

 

“Organizational Documents” means with respect to any Person, such Person’s
formation documents, and (a) if such Person is a corporation, its bylaws, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.

 

“Origin” means Origin Biosciences, Inc.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent” has the meaning given to such term in the preamble hereto.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement a Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

 

“PellePharm” means PellePharm, Inc.

 

“Performance Milestone” means Borrower has achieved, in each case, subject to
verification by Agent (including supporting documentation requested by Agent) in
its reasonable discretion, each of (x) the [***] and (y) [***].

 

“Permitted Acquisition” means any Acquisition which is conducted in accordance
with the following requirements:

 

9

--------------------------------------------------------------------------------

 

(a)of a business or Person or product engaged in a line of business that is
similar, ancillary, complementary, incidental or related thereto, or an
extension, development or expansion of the business of the Borrower or its
Subsidiaries;

 

(b)if such Acquisition is structured as a stock acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of Borrower or of a
Subsidiary and the Borrower shall comply, or cause such Subsidiary to comply,
with 7.13 hereof or (ii) such Person shall be merged with and into Borrower
(with the Borrower being the surviving entity);

 

(c)if such Acquisition is structured as the acquisition of assets, such assets
shall be acquired by Borrower, and shall be free and clear of Liens other than
Permitted Liens;

 

(d)if such Acquisition is structured as the in-licensing of assets, (i) Borrower
shall be required to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (A) any such assets to be deemed “Collateral”
and for Agent to have a security interest in such assets that might otherwise be
restricted or prohibited by the terms of any such in-license agreement, whether
now existing or entered into in the future, (B) Agent to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Agent’s rights and remedies under this Agreement and the other
Loan Documents and (ii) such assets shall be free and clear of Liens other than
Permitted Liens;

 

(e)the Borrower shall have delivered to the Lenders not less than fifteen (15)
days prior to the date of such Acquisition, notice of such Acquisition; and

 

(f)both immediately before and after such Acquisition, no Event of Default shall
have occurred and be continuing.

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to New Parent’s common
stock (or other securities or property following a merger event or other change
of the common stock of New Parent) purchased by New Parent in connection with
the issuance of any Permitted Convertible Debt and as may be amended in
accordance with its terms; provided that, the net purchase price of any such
call option transaction less the amount received by New Parent in respect of any
Permitted Warrant Transaction in connection with such issuance of Permitted
Convertible Debt shall not exceed 20% of the gross proceeds to New Parent from
such issuance of Permitted Convertible Debt; provided further that the terms,
conditions and covenants of each such call option transaction are customary for
agreements of such type; provided further that (1) a certificate of New Parent
as to the satisfaction of such requirement (described in the immediately
preceding proviso) delivered at least two (2) Business Days prior to entering
into such transaction, together with a reasonably detailed description of the
material terms, conditions and covenants of such transaction or drafts of
documentation relating thereto, stating that New Parent has determined in good
faith that such terms, conditions and covenants satisfy the foregoing
requirement, shall be conclusive evidence of satisfaction thereof unless Agent
notifies the Borrower within such two (2) Business Day period that Agent
disagrees, in its commercially reasonably judgment, with such determination
(which notice shall include a description of the basis upon which Agent
disagrees) and (2) the Agent acknowledges that the terms, conditions and
covenants of the call option transactions that the Company intends to enter into
substantially concurrently with the Third Amendment to Loan and Security
Agreement on the Third Amendment Effective Date, drafts of the documentation of
which have been provided to Lender, are customary for agreements of such type.

 

“Permitted Convertible Debt” means Indebtedness of the New Parent that is
convertible into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of shares of common
stock of New Parent (or other securities or property following a merger event or
other change of the common stock of New Parent), Cash or any combination thereof
(with the amount of such Cash or such combination determined by reference to the
market price of such common stock or such other securities); provided that such
Indebtedness shall (a) not require any scheduled amortization or otherwise
require payment of principal prior to, or have a scheduled maturity date,
earlier than, one hundred eighty (180) days after the Maturity Date, (b) be
unsecured, (c) not be guaranteed by any Subsidiary of New Parent, and (d) be on
terms and conditions customary for Indebtedness of such type; provided further
that (1) a certificate of New Parent as to the satisfaction of the conditions

 

10

--------------------------------------------------------------------------------

 

described in clause (d) delivered at least two (2) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that New Parent has determined in good
faith that such terms and conditions satisfy the foregoing requirements of
clause (d), shall be conclusive unless Agent notifies the Borrower within such
two (2) Business Day period that Agent disagrees, in its commercially reasonable
judgment, with such determination which notice shall include a description of
the basis upon which Agent disagrees and (2) the Agent acknowledges that the
terms and conditions of the convertible Indebtedness, drafts of the
documentation of which have been provided to Agent, that the Company intends to
issue substantially concurrently with the Third Amendment to Loan and Security
Agreement on the Third Amendment Effective Date are customary for Indebtedness
of such type.

 

“Permitted Indebtedness” means:

 

 

(a)

Indebtedness of a Borrower in favor of Lender or Agent arising under this
Agreement or any other Loan Document;

 

 

 

(b)

Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;

 

 

(c)

Indebtedness to trade creditors incurred in the ordinary course of business;

 

 

(d)

Subordinated Indebtedness;

 

 

(e)

reimbursement obligations in connection with letters of credit that are secured
by Cash and issued on behalf of a Borrower or a Subsidiary for real estate
purposes in the ordinary course of business in an amount up to Two Million
Dollars ($2,000,000), and otherwise in an amount not to exceed

 

$1,000,000) at any time outstanding;

 

 

(f)

Indebtedness incurred to finance the acquisition of (i) equipment to be used for
the development, testing and manufacturing of products, or (ii) other equipment,
provided that the aggregate principal amount of Indebtedness outstanding at any
time to finance equipment other than as described in subclause (i) shall not
exceed $500,000;

 

 

 

(g)

Intercompany Indebtedness among Borrowers;

 

 

(h)

Indebtedness incurred to finance insurance premiums in the ordinary course of
business;

 

 

(i)

Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business;

 

 

 

(j)

other unsecured Indebtedness in an amount not to exceed $500,000 at any time
outstanding;

 

 

 

(k)

Permitted Convertible Debt in an aggregate principal amount not to exceed
$550,000,000 at any one time outstanding;

 

 

 

(l)

extensions, refinancings and renewals of any Permitted Indebtedness described in
clause (b) above, provided that the principal amount is not increased or the
terms modified to impose materially more burdensome terms upon the applicable
Borrower, as the case may be, and subject to any

 

limitations on aggregate amount of Indebtedness of such type, to the extent
described in one of the foregoing clauses of this defined term;

 

 

(m)

unsecured Indebtedness of a Borrower or any of its Subsidiaries in connection
with acquisitions permitted pursuant to clause (k) of Permitted Investments (i)
consisting of earnouts or similar deferred purchase price (including customary
purchase price adjustments and modifications) or (ii) that is issued to a seller
of assets or an entity acquired in an acquisition permitted hereunder, provided,
that such

 

 

11

--------------------------------------------------------------------------------

 

obligations shall be subordinated to the Secured Obligations pursuant to
subordination provisions reasonably satisfactory to Agent, in an aggregate
amount of subclauses (i) and(ii) not to exceed

$10,000,000 at any time outstanding;

 

 

(n)

unsecured Indebtedness of a Subsidiary owed to New Parent or a wholly-owned
Subsidiary, which Indebtedness shall (i) to the extent required by the Agent, be
evidenced by promissory notes which shall be pledged to the Agent as Collateral
for the Secured Obligations in accordance with the terms hereof, (ii) be
subordinated to the Secured Obligations pursuant to an intercompany
subordination agreements on terms reasonably acceptable to the Agent and (iii)
be otherwise permitted hereunder;

 

 

 

(o)

guarantees of the Borrowers in respect of Indebtedness of any Borrower to the
extent permitted under Section 7.6;

 

 

 

(p)

Indebtedness arising from a bank or other financial institution honoring a
check, draft or similar instrument (other than resulting from any overdraft) in
the ordinary course of business;

 

 

 

(q)

Indebtedness incurred in respect of Cash Management Services, in each case,
incurred in the ordinary course of business;

 

 

 

(r)

Indebtedness arising under performance, payment, surety, customs, stay, bid or
appeal bonds, performance and completion guaranties and similar instruments, in
each case in the ordinary course of business and not in connection with any
Indebtedness for borrowed money; provided that an aggregate amount of such
Indebtedness shall not exceed $2,000,000 at any time outstanding;

 

 

 

(s)

Indebtedness consisting of Contingent Obligations in connection with any equity
exchange program involving the issuance of equity awards under New Parent’s
equity incentive plans; provided that any Cash payments made in connection with
such Indebtedness shall be made pursuant to an Equity Cash Payment Transaction
that satisfies the Equity Cash Payment Conditions; and

 

 

(t)unsecured Indebtedness of the Borrowers or any of their respective
Subsidiaries. “Permitted Investment” means:

 

(a)

Investments existing on the Closing Date which are disclosed in Schedule 1B;

 

 

(b)

(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof currently having a rating of at least
A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Services, (ii) commercial paper maturing no more than one year from the date of
creation thereof and currently having a rating of at least A-2 or P-2 from
either Standard & Poor’s Corporation or Moody’s Investors Services, (iii)
certificates of deposit issued by any bank with assets of at least $500,000,000
maturing no more than one year from the date of investment therein, (iv) money
market accounts, and (v) Investments permitted by Borrower’s investment policy,
provided that Agent has approved such investment policy in writing;

 

 

 

(c)

Repurchases by New Parent of its Equity Interests issued to managers, advisory
members, officers, employees, consultants, directors or other service providers
of New Parent, or officers, employees, consultants or other consultants of any
Platform Company who are acting in such capacity on behalf of New Parent of
Equity Interests of New Parent, provided that the aggregate amount of such
repurchases per fiscal year shall not exceed Two Million Dollars ($2,000,000)
per fiscal year;

 

 

 

(d)

Investments accepted in connection with Permitted Transfers;

 

 

(e)

Investments received in connection with the bankruptcy or reorganization of a
customer or supplier in the ordinary course of business;

 

 

12

--------------------------------------------------------------------------------

 

 

(f)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions in the ordinary course of business in an aggregate amount
outstanding not to exceed Five Million Dollars ($5,000,000) at any time;

 

 

 

(g)

[Reserved];

 

 

(h)

loans and advances to, or guarantees of Indebtedness of, employees, directors,
officers, managers, consultants or independent contractors in the ordinary
course of business in an amount not to exceed $500,000;

 

 

 

(i)

Investments by any Borrower in another Borrower;

 

 

(j)

Investments in Deposit Accounts, subject to compliance with Section 7.12 hereof;

 

 

(k)

Investments consisting of (i) the ownership of Equity Interests of Platform
Companies (whether as a result of a formation of a new Platform Company, the
purchase of additional Equity Interests of a Platform Company, the formation of
or contribution to a joint venture, or any other capital contribution to a
Platform Company), (ii) loans to a Platform Company, (iii) the purchase of
capital assets to be used for the development, testing and manufacturing
products (whether such capital assets are to be held by a Borrower or to be
contributed to a Platform Company), in each case, consistent in all material
respects with Parent’s practices as of the Closing Date, provided that no
Borrower shall make Investments in any Platform Company that is in default with
respect to Indebtedness in excess of $1,000,000, except for (x) Equity Cure
Investments up to $5,000,000 for any given Platform Company and up to
$25,000,000 in the aggregate for all Platform Companies, in each case, during
the term of this Agreement, (y) to fund any mandatory legal and regulatory
expenses of a Platform Company when due, or (z) as otherwise approved by Agent
in writing;

 

 

 

(l)

New Parent’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, any Permitted Bond Hedge
Transactions and Permitted Warrant Transactions in accordance with their terms;

 

 

 

(m)

Investments consisting of the leasing, licensing, sublicensing or contribution
of Intellectual Property, in each case, on a nonexclusive basis and in the
ordinary course of business or pursuant to non-exclusive joint marketing
arrangements with other Persons;

 

 

 

(n)

Investments consisting of purchases or acquisitions of inventory, supplies,
materials and equipment or Permitted Acquisitions, in each case in the ordinary
course of business;

 

 

 

(o)

extensions of trade credit in the ordinary course of business by any Borrower;

 

 

(p)

Investments in connection with the cash management operations of the Borrower
and its Subsidiaries that constitute Permitted Indebtedness;

 

 

 

(q)

Licenses described in clause (b) of the defined term “Permitted Transfer”;

 

 

(r)

guarantees of operating leases or of other obligations permitted under this
Agreement that do not constitute Indebtedness, in each case, entered into by any
Borrower in the ordinary course of business;

 

 

 

(s)

Investments in joint ventures in the ordinary course of Borrower’s business;
provided that

(i) all Equity Interests and other ownership interests held by Borrower in any
such joint venture shall constitute Pledged Collateral, (ii) all representations
and warranties set forth in Section 5.15 shall be true and correct with respect
to such Pledged Collateral, (iii) (A) Borrower has taken all steps necessary to
permit Agent to become a “transferee” under the relevant joint venture
Organizational Documents and any other joint venture governing documents if
Agent exercises its remedies with respect to such joint venture

 

13

--------------------------------------------------------------------------------

 

interest and (B) no other consent, approval, authorization or other order of any
Person and no consent or authorization of any governmental authority or
regulatory body is required to be made or obtained by Borrower either (x) for
the pledge by Borrower of such Pledged Collateral pursuant to this Agreement or

(y)for the exercise by Agent or Lenders of the voting or other rights provided
for this Agreement or the remedies in respect of the Pledged Collateral pursuant
to this Agreement, except for those which have been obtained and (iv) the
pledge, grant of a security interest in, and delivery of the such Pledged
Collateral to Agent pursuant to this Agreement will create a valid first
priority Lien on and in such Pledged Collateral;

 

 

(t)

subject to satisfaction of the Equity Cash Payment Conditions, Investments
consisting of the purchase, redemption or other acquisition of the common stock
of New Parent;

 

 

 

(u)

Investments constituting the cashless repurchase of common stock of New Parent
deemed to occur upon the exercise of options, warrants or similar rights solely
to the extent that shares of such stock represent a portion of the exercise
price of such options, warrants or similar rights;

 

 

 

(v)

Investments consisting of the exchange of Equity Interests of New Parent for the
Equity Interests of an Affiliate in connection with a tender offer, in each case
subject to the satisfaction of the Equity Cash Payment Conditions;

 

 

 

(w)

Investments consisting of Contingent Obligations to the extent permitted in
clause (s) of the defined term “Permitted Indebtedness”; and

 

 

(x)additional Investments that do not exceed $500,000 in the aggregate.
“Permitted Liens” means any and all of the following:

 

(a)

Liens in favor of Agent or Lender;

 

 

(b)

Liens existing on the Closing Date which are disclosed in Schedule 1C;

 

 

(c)

Liens arising by operation of law in favor of materialmen, artisans, mechanics,
carriers warehouseman, landlords and other Persons securing ordinary course
obligations which are not yet delinquent and not in connection with borrowed
money;

 

 

 

(d)

Liens for Taxes, fees, assessments or other governmental charges or levies,
either (i) not delinquent or (ii) being contested in good faith by appropriate
proceedings, provided that Borrowers maintain adequate reserves therefor in
accordance with GAAP;

 

 

 

(e)

Liens arising from judgments, decrees or attachments (or appeal or other surety
bonds related to such judgments) in circumstances which do not constitute an
Event of Default hereunder;

 

 

 

(f)

the following deposits, to the extent made in the ordinary course of business:
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

 

 

 

(g)

leasehold interests in leases or subleases and licenses granted in the ordinary
course of business and not interfering in any material respect with the business
of the licensor;

 

 

14

--------------------------------------------------------------------------------

 

 

(h)

Liens on equipment, software embedded in such equipment, and proceeds thereof,
which

(i)secure Permitted Indebtedness described in clause (e) of the defined term
“Permitted Indebtedness” above, or (ii) exist at the time such equipment is
acquired by a Borrower;

 

 

(i)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of custom duties that are promptly paid on or before the date
they become due;

 

 

 

(j)

Liens in connection with Indebtedness described in clause (h) of the defined
term “Permitted Indebtedness”, provided that such Lien is limited to insurance
proceeds arising from the subject insurance policy and the unearned portion of
premium payments, and provided that financed premium payments are paid when due;

 

 

 

(k)

statutory and common law rights of set-off and other similar rights as to
deposits of Cash and securities in favor of banks, other depository institutions
and brokerage firms or securities intermediaries solely to secure payment of
amounts due in the ordinary course of business in connection with the
maintenance of Deposit Accounts or securities accounts;

 

 

 

(l)

easements, servitudes, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business so long as they do not materially impair the value or marketability
of the related property;

 

 

 

(m)

Licenses described in clause (b) of the defined term “Permitted Transfer”;

 

 

(n)

(i) Liens on Cash securing obligations permitted in accordance with clause (e)
of the defined term “Permitted Indebtedness” in an aggregate amount not to
exceed the reimbursement obligation secured, and (ii) security deposits in
connection with real property leases in an aggregate amount not to exceed
$1,000,000 at any time;

 

 

 

(o)

Liens incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clause (a) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase, and subject to any limitation with
respect to the amount secured by such Lien of such type, to the extent described
in one of the foregoing clauses of this defined term; and

 

 

 

(p)

to the extent constituting Liens, restrictions arising under applicable
securities laws as a result of any Borrower’s any/or any Agent’s or Lender’s
status as an “affiliate” and/or “insider” of the issuer of any Equity Interests
constituting Collateral and/or the status of any Equity Interests constituting
Collateral as “restricted securities” under Rule 144 promulgated under the
United States Securities Act of 1933, as amended.

 

 

“Permitted Transfers” means:

 

 

(a)

sales of Inventory in the ordinary course of business;

 

 

(b)

(i) non-exclusive Licenses and similar arrangements for the use of Intellectual
Property of in the ordinary course of business, (ii) Licenses to Platform
Companies in the ordinary course of business, (iii) Licenses that could not
result in a legal transfer of title of the licensed property that may be
exclusive in respects other than territory or may be exclusive as to territory
but only as to discreet geographical areas outside of the United States of
America in the ordinary course of business and (iv) other exclusive Licenses in
the ordinary course of business; provided that (A) at any time (x) such License
is in effect and (y) Borrower’s Market Capitalization is less than
$1,000,000,000, then Borrower shall maintain Qualified Cash in an aggregate
amount of not less than $40,000,000 and (B) such License shall only be entered
into with third parties on commercially reasonable terms.

 

 

15

--------------------------------------------------------------------------------

 

 

(c)

dispositions of worn-out, obsolete or surplus Equipment at fair market value in
the ordinary course of business;

 

 

 

(d)

use of Cash in the ordinary course of business in a manner not prohibited by the
terms of this Agreement;

 

 

 

(e)

dispositions by Borrower of Investments in Platform Companies in accordance with
New Parent’s Organizational Documents, subject to Section 2.4(b);

 

 

 

(f)

transfers (i) among Borrowers, (ii) by a Subsidiary that is not a Borrower to a
Borrower,

(iii)of Permitted Investments by and to a Platform Company to and from a
Borrower, (iv) of Licenses permitted to be transferred by and to a Platform
Company pursuant to clause (b) above or (v) of assets other than Investments and
Intellectual Property by and to a Platform Company to and from a Borrower in the
ordinary course of business; and

 

 

(g)

other transfers of assets having a fair market value of not more than $500,000
in the aggregate in any fiscal year.

 

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to New
Parent’s common stock (or other securities or property following a merger event
or other change of the common stock of New Parent) and/or Cash (in an amount
determined by reference to the price of such common stock) sold by New Parent
substantially concurrently with any purchase by New Parent of a related
Permitted Bond Hedge Transaction and as may be amended in accordance with its
terms; provided that (x) that the terms, conditions and covenants of each such
call option transaction are customary for agreements of such type, as determined
by Lender in its commercially reasonable discretion and (y) such call option
transaction would be classified as an equity instrument in accordance with GAAP;
provided further that a certificate of New Parent as to the satisfaction of such
requirement (described in the immediately preceding proviso) delivered at least
two (2) Business Days prior to the entry into such transaction, together with a
reasonably detailed description of the material terms, conditions and covenant
of such transaction or drafts of documentation relating thereto, stating that
New Parent has determined in good faith that such terms, conditions and
covenants satisfy the foregoing requirement, shall be conclusive unless Agent
notifies the Borrower within such two (2) Business Day period that Agent
disagrees, in its commercially reasonable judgment, with such determination
(which notice shall include a description of the basis upon which Agent
disagrees).

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“PIK Deferral Period” has the meaning set forth in the Term Loan Cash Interest
Rate definition.

 

“Platform Company” means any Operating Company in the life science sector and
focused on the development and commercialization of products, and in which a
Borrower has made an Investment (whether by capital contribution, the
acquisition of the Equity Interests thereof or in connection with a joint
venture, corporate collaboration or similar corporate structure) in accordance
with the terms of this Agreement, its Organizational Documents and consistent in
all material respect with past practices, including each Operating Company in
which Borrower maintains an Investment as of the Closing Date; provided that no
Restricted Foreign Subsidiary shall constitute a Platform Company.
Notwithstanding the foregoing or any other provision to the contrary, upon the
effectiveness of any Joinder Agreements as required under Section 7.13(c), only
PellePharm and Eidos shall be each considered a “Platform Company” under this
Agreement and the other Loan Documents, and all other Subsidiaries upon the
effectiveness of the Joinder Agreements as required under Section 7.13(c), shall
be considered “Qualified Subsidiaries” under this Agreement and the other Loan
Documents.

 

“Pledged Collateral” means:

 

 

(a)

all Equity Interests now owned or hereafter acquired by a Borrower to the extent
constituting Collateral;

 

 

16

--------------------------------------------------------------------------------

 

 

(b)

with respect to any limited liability company membership units or general or
limited partnership interests now owned or hereafter acquired by a Borrower: (i)
all payments or distributions whether in Cash, property or otherwise, at any
time owing or payable to such Borrower on account of its interest as a member or
partner, as the case may be, in any of the issuers of such Equity Interests or
in the nature of a management or other fee paid or payable by any of such
issuers to such Borrower; (ii) all of such Borrower’s rights and interests under
each of the Organizational Documents, including all voting and management rights
and all rights to grant or withhold consents or approvals; (iii) all rights of
access and inspection to and use of all books and records, including computer
software and computer software programs, of each of such issuers; (iv) all other
rights, interests, property or claims to which such Borrower may be entitled in
its capacity as a partner or a member of any such issuer; and (v) all proceeds,
income from, increases in and products of any of the foregoing, in each case
subject to the terms of this Agreement;

 

 

 

(c)

all additional Equity Interests from time to time acquired or formed by a
Borrower in any manner (which additional Equity Interests shall be deemed to be
part of the Pledged Collateral whether or not Schedule 5.15 has been updated in
accordance this Agreement) to the extent constituting Collateral, and any
certificates, if applicable, representing such additional Equity Interests;

 

 

 

(d)

all rights and interests of a Borrower in respect of a joint venture; and

 

 

(e)

all dividends, distributions, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Equity Interests, in each case subject to the
terms of this Agreement.

 

 

“Prepayment Charge” has the meaning assigned to such term in Section 2.4(a).

 

“Prepayment Charge Start Date” means, (a) with respect to any prepayment of any
Tranche I Advance, Tranche II Advance and Tranche III Advance, the Closing Date
and (b) with respect to all other Advances, the Advance Date of such Advance.

 

“Prepayment Event” means (i) any sale of Pledged Collateral to the extent Net
Cash Proceeds exceed one million dollars ($1,000,000) in any fiscal year, (ii)
the sale of a material portion of Collateral (other than Pledged Collateral) to
the extent Net Cash Proceeds exceed one million dollars ($1,000,000) in any
fiscal year, whether in a single transaction or series of related transactions,
(iii) the sale by a Platform Company or any of its Subsidiaries of assets
(including Intellectual Property) of such Platform Company or Subsidiary, to the
extent the subject assets constitute all or a material part of the applicable
Platform Company’s assets, on a consolidated basis,

(iv)the exclusive License by a Platform Company or its Subsidiary of its
Intellectual Property (except to the extent exclusive only with respect to
discrete geographic territories other than the United States) to the extent the
subject Intellectual Property constitutes all or a material part of the
applicable Platform Company’s assets, determined on a consolidated basis, or (v)
the repurchase or redemption of Pledged Collateral by a Platform Company.

 

“Products” means all products, software, service offerings, technical data or
technology currently being designed, manufactured or sold by a Platform Company
or any of its Subsidiaries or which a Platform Company or such Subsidiary
intends to sell, license, or distribute in the future including any products or
service offerings under development, collectively, together with all products,
software, service offerings, technical data or technology that have been sold,
licensed or distributed by a Platform Company since each of its formation.

 

“Publicity Materials” has the meaning set forth in Section 11.18.

 

“QED” means QED Therapeutics, Inc.

 

“Qualified Cash” means the amount of Borrower’s unrestricted Cash held in
accounts subject to an Account Control Agreement.

 

“Qualified IPO” means an initial public offering (and any follow-on offerings
within six (6) months of such initial public offering) of Parent’s or New
Parent’s common Equity Interests in an underwritten

 

17

--------------------------------------------------------------------------------

 

public offering that results in such common Equity Interests being listed on a
United States national securities exchange, and as a result of which Parent
receives not less than $225,000,000 in net cash proceeds.

 

“Qualified Subsidiary” means (x) prior to the effectiveness of any Joinder
Agreements as required under Section 7.13(c), any direct or indirect
Non-Operating Subsidiary and (y) upon the effectiveness of any Joinder
Agreements as required under Section 7.13(c), each Subsidiary other than Eidos
and PellePharm; provided that no Restricted Foreign Subsidiary shall constitute
a Qualified Subsidiary.

 

“Receivables” means (i) all of each Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Recipient” means Agent, Lender or any other recipient of any payment to be made
by or on account of the Secured Obligations.

 

“Redemption Conditions” means, with respect to any redemption by New Parent of
any Permitted Convertible Debt, satisfaction of each of the following events at
the time of the issuance of the related redemption notice: (a) no Default or
Event of Default shall exist or result therefrom, and (b) Borrower’s
Unrestricted Cash shall be no less than 150% of the outstanding Secured
Obligations (after giving pro forma effect to the maximum potential
consideration deliverable upon redemption or conversion of such Permitted
Convertible Debt pursuant to the terms of such redemption notice).

 

“Register” has the meaning given to it in Section 11.7.

 

“Required Lenders” means at any time, the holders of more than 50% of the unpaid
principal amount of the Term Loan Advance then outstanding.

 

“Restricted Foreign Subsidiary” means (a) any Subsidiary that is a controlled
foreign corporation (as defined in Section 957 of the Code), (b) any Subsidiary,
substantially all of the assets of which consist of equity interests and/or
indebtedness in one or more entities that are treated as a controlled foreign
corporation (as defined in Section 957 of the Code), or (c) any Subsidiary owned
directly or indirectly by a Subsidiary described in clauses (a) or (b) of this
definition; in each case, provided that (i) the pledge of all of the Equity
Interests of such Subsidiary as Collateral, (ii) the guarantee by such
Subsidiary of the Secured Obligations, or (iii) the execution of a Joinder
Agreement by such Subsidiary, would result in material adverse tax consequences
to the Borrower (as reasonably determined by the Borrower).

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any

Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the

U.S. Department of State, or by the United Nations Security Council, the
European Union or any EU member state,

(b)any Person operating, organized or resident in a Sanctioned Country or (c)
any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Second Amendment Effective Date” means May 17, 2019.

 

“Secured Obligations” means Borrowers’ obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising, but excluding in all cases any warrant or other right to purchase
Equity Interests of New Parent in connection with any Loan Document.

 

18

--------------------------------------------------------------------------------

 

“Services Company” has the meaning given to such term in the preamble to this
Agreement.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
reasonable discretion and subject to a subordination agreement in form and
substance satisfactory to Agent in its reasonable discretion on customary deep
subordination terms.

 

“Subsequent Financing” means the next equity offering of Parent or New Parent
consummated after the Closing Date which (i) is broadly marketed or offered to
multiple investors, and (ii) pursuant to which Parent or New Parent, as
applicable, is offering to sell equity for an aggregate purchase price of at
least Ten Million Dollars ($10,000,000).

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which a Borrower owns or controls,
directly or indirectly, 50% or more of the outstanding voting securities.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to Borrowers as set forth in Section 2.1.

 

“Term Loan Advance” means, individually or collectively, as the context may
require, a Tranche I Advance, Tranche II Advance, Tranche III Advance, Tranche
IV (Discretionary I) Advance, Tranche V Advance, Tranche VI Advance or
Discretionary Advance II.

 

“Term Loan Cash Interest Rate” means, for any day a per annum rate of interest
equal to:

 

(a)in case of the Tranche I Advance, the greater of either (i) the “prime rate”
as reported in The Wall Street Journal plus 3.85%, and (ii) 8.75%,

 

(b)in case of the Tranche II Advance, the greater of either (i) the “prime rate”
as reported in The Wall Street Journal plus 2.85%, and (ii) 8.60%,

 

(c)in case of the Tranche III Advance, the greater of either (i) the “prime
rate” as reported in The Wall Street Journal plus 3.10%, and (ii) 8.85%, and

 

(d)the interest rate applicable to the Tranche IV (Discretionary I) Advance, the
Tranche V Advance, the Tranche VI Advance and the Discretionary Advance II will
be determined prior to the applicable Advance Date thereof.

 

If New Parent consummates a Qualified IPO, New Parent, may elect, by prior
written notice to Agent at least five (5) Business Days prior to the first
Business Day of a month, to reduce the then effective per annum rates of
interest applicable to the Tranche I Advance, Tranche II Advance, Tranche III
Advance, Tranche IV (Discretionary I) Advance, Tranche V Advance, and Tranche VI
Advance, respectively, by up to 1.50% (the amount of such reduction, the “Cash
Interest Reduction Amount”) for a period specified in such notice, provided that
such period shall begin on the first Business Day of the next month and shall
end on the last day of the third month or any subsequent month thereafter (the
“PIK Deferral Period”), provided that after the expiration of the PIK Deferral
Period, the reduction to the rates of interest applicable to the Tranche I
Advance, Tranche II Advance, Tranche III Advance, Tranche IV (Discretionary I)
Advance, Tranche V Advance, and Tranche VI Advance shall cease to apply. If
during a PIK Deferral Period, New Parent, desires to terminate the PIK Deferral
Period prior to the previously requested end date of the PIK Deferral Period,
New Parent, may by written notice to Agent at least five (5) Business Days prior
to the previously scheduled end date of the PIK Deferral Period, elect an
earlier end date (which must be the last day of a month that is no earlier than
the last day of the third month after the commencement of the PIK

 

19

--------------------------------------------------------------------------------

 

Deferral Period). If during a PIK Deferral Period, New Parent, desires to change
the Cash Interest Reduction Amount, New Parent, may by written notice to Agent
at least five (5) Business Days prior to the first Business Day of the month
when such change is to take effect, elect a different Cash Interest Reduction
Amount, provided that the Cash Interest Reduction Amount shall not be changed
more frequently than once during any consecutive three (3) month period.

 

“Term Loan PIK Interest” has the meaning set forth in Section 2.1(c)(ii).

 

“Term Loan PIK Interest Rate” means, for any day a per annum rate of interest
equal to (a) during any PIK Deferral Period, the Cash Interest Reduction Amount,
multiplied by 1.2, and (b) otherwise, 0.00%.

 

“Term Note” means a Secured Term Promissory Note in substantially the form of
Exhibit B.

 

“Third Amendment Effective Date” means March 2, 2020.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by a
Borrower or in which a Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

 

“Tranche I Advance” has the meaning set forth in Section 2.1(a)(i).

 

“Tranche I Term Commitment” means as to any Lender, the obligation of such
Lender, if any, to make a Term Loan Advance to Borrowers in a principal amount
not to exceed the amount set forth under the heading “Tranche I Term Commitment”
opposite such Lender’s name on Schedule 1.1.

 

“Tranche II Advance” has the meaning set forth in Section 2.1(a)(ii).

 

“Tranche II Term Commitment” means as to any Lender, the obligation of such
Lender, if any, to make a Term Loan Advance to Borrowers in a principal amount
not to exceed the amount set forth under the heading “Tranche I Term Commitment”
opposite such Lender’s name on Schedule 1.1.

 

“Tranche III Advance” has the meaning set forth in Section 2.1(a)(iv).

 

“Tranche III Term Commitment” means as to any Lender, the obligation of such
Lender, if any, to make a Term Loan Advance to Borrowers in a principal amount
not to exceed the amount set forth under the heading “Tranche III Term
Commitment” opposite such Lender’s name on Schedule 1.1.

 

“Tranche IV (Discretionary I) Advance” has the meaning set forth in Section
2.1(a)(v).

 

“Tranche IV (Discretionary I) Term Commitment” means as to any Lender, the
obligation of such Lender, if any, to make a Term Loan Advance to Borrowers in a
principal amount not to exceed the amount set forth under the heading “Tranche
IV (Discretionary I) Term Commitment” opposite such Lender’s name on Schedule
1.1.

 

“Tranche V Advance” has the meaning set forth in Section 2.1(a)(vi).

 

“Tranche V Term Commitment” means as to any Lender, the obligation of such
Lender, if any, to make a Term Loan Advance to Borrowers in a principal amount
not to exceed the amount set forth under the heading “Tranche IV (Discretionary
I) Term Commitment” opposite such Lender’s name on Schedule 1.1.

 

20

--------------------------------------------------------------------------------

 

“Tranche VI Advance” has the meaning set forth in Section 2.1(a)(vii).

 

“Tranche VI Availability Period” means the period beginning on the later of (a)
Borrower’s achievement of the Performance Milestone and (b) January 1, 2021, and
ending on the earliest to occur of (x) December 15, 2021 and (y) the occurrence
of an Event of Default.

 

“Tranche VI Term Commitment” means as to any Lender, the obligation of such
Lender, if any, to make a Term Loan Advance to Borrowers in a principal amount
not to exceed the amount set forth under the heading “Tranche IV (Discretionary
I) Term Commitment” opposite such Lender’s name on Schedule 1.1.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means unrestricted Cash of Borrower maintained in one or
more Controlled

Accounts.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30)

of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.9(d).

 

“Withholding Agent” means any Borrower and Agent.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC. For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. For the avoidance
of doubt, and without limitation of the foregoing, Permitted Convertible Debt
shall at all times be valued at the full stated principal amount thereof and
shall not include any reduction or appreciation in value of the shares
deliverable upon conversion thereof.

 

21

--------------------------------------------------------------------------------

 

SECTION 2.  THE LOAN

 

 

2.1

Term Loan Advance.

 

 

(a)

Term Commitments.

 

 

(i)

Tranche I Term Loan Advance. Subject to the terms and conditions of this
Agreement, Lender has made a Term Loan Advance in an original principal amount
of

 

$35,000,000 on the Closing Date (the “Tranche I Advance”).

 

 

(ii)

Tranche II Term Loan Advance. Subject to the terms and conditions of this
Agreement, Lender will severally (and not jointly) make a Term Loan Advance in a
principal amount not to exceed its respective Tranche II Term Commitment, and
Borrowers agree to draw, a Term Loan Advance of $20,000,000 on the First
Amendment Effective Date (the “Tranche II Advance”).

 

 

 

(iii)

Discretionary Advance I. On the Closing Date, the parties hereto agreed that
subject to the terms and conditions of this Agreement and subject to Lender’s
approval in its sole and absolute discretion, no later than June 15, 2021,
Lender may make a Term Loan Advance in an aggregate principal amount up to
$25,000,000 (the “Discretionary Advance I”).

 

 

 

(iv)

Tranche III Term Loan Advance. Subject to the terms and conditions of this
Agreement, Lender will severally (and not jointly) make a Term Loan Advance in a
principal amount not to exceed its respective Tranche III Term Commitment, and
Borrowers agree to draw, a Term Loan Advance of $20,000,000 on or about the
Second Amendment Effective Date but no later than May 17, 2019 (the “Tranche III
Advance”).

 

 

 

(v)

Tranche IV (Discretionary I) Term Loan Advance. Subject to the terms and
conditions of this Agreement and subject to Lender’s approval in its sole and
absolute discretion, no later than December 15, 2020, Borrower may request and
Lender may severally (and not jointly) make a Term Loan Advance in a principal
amount not to exceed its respective Tranche IV (Discretionary I) Term Commitment
(the “Tranche IV (Discretionary I) Advance”).

 

 

 

(vi)

Tranche V Term Loan Advance. Subject to the terms and conditions of this
Agreement and subject to Lender’s approval in its sole and absolute discretion,
no later than December 15, 2021, Borrower may request and Lender may severally
(and not jointly) make a Term Loan Advance in a principal amount not to exceed
its respective Tranche V Term Commitment (the “Tranche V Advance”).

 

 

 

(vii)

Tranche VI Term Loan Advance. Subject to the terms and conditions of this
Agreement, during the Tranche VI Availability Period and subject to Lender’s
approval in its sole and absolute discretion, Borrower may request and Lender
may severally (and not jointly) make a Term Loan Advance in a principal amount
not to exceed its respective Tranche VI Term Commitment (the “Tranche VI
Advance”).

 

 

 

(viii)

Discretionary Advance II.  Subject to the terms and conditions of this Agreement
and subject to Lender’s approval in its sole and absolute discretion, no later
than December 15, 2022, Lender may make a Term Loan Advance in an aggregate
principal amount up to $50,000,000 (the “Discretionary Advance II”).

 

 

 

(b)

Advance Request. Borrower shall complete, sign and deliver to Agent an Advance
Request at least one (1) Business Day before the Advance Date of each Term Loan
Advance. Lender shall fund the Term Loan Advance in the manner requested by the
Advance Request provided that each of the conditions precedent to such Term Loan
Advance is satisfied as of the respective Advance Date.

 

 

22

--------------------------------------------------------------------------------

 

 

(c)

Interest.

 

 

(i)

Term Loan Cash Interest Rate. In addition to interest accrued pursuant to the
Term Loan PIK Interest Rate, the principal balance (including, for the avoidance
of doubt, any amount equal to the Term Loan PIK Interest added to principal
pursuant to Section 2.1(c)(ii)) of each Term Loan Advance shall bear interest
thereon from such Advance Date (or date such amount equal to the Term Loan PIK
Interest is added to the principal) at the Term Loan Cash Interest Rate based on
a year consisting of three hundred sixty (360) days, with interest computed
daily based on the actual number of days elapsed. The Term Loan Cash Interest
Rate will float and change on the day the “prime rate” as reported in the Wall
Street Journal changes from time to time.

 

 

 

(ii)

Term Loan PIK Interest Rate. In addition to interest accrued pursuant to the
Term Loan Cash Interest Rate, to the extent New Parent, has initiated a PIK
Deferral Period, the principal balance of each Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan PIK Interest Rate based
on a year consisting of three hundred sixty (360) days, with interest computed
daily based on the actual number of days elapsed (the “Term Loan PIK Interest”),
which amount shall be added to the outstanding principal balance and so
capitalized so as to increase the outstanding principal balance of such Term
Loan Advance on each payment date for such Advance and which amount shall be
payable when the principal amount of the applicable Advance is payable in
accordance with Section 2.1(d).

 

 

 

(d)

Payment. Borrowers will pay interest on the Term Loan Advance on the first
Business Day of each month, beginning the month after the Advance Date
continuing until the Amortization Date. Borrowers shall repay the principal
balance of the Term Loan Advance that is outstanding on the day immediately
preceding the Amortization Date, in equal monthly installments of principal and
interest (mortgage style), based on a payment schedule of twenty-four (24)
months, beginning on the Amortization Date and continuing on the first Business
Day of each month thereafter. The entire principal balance of the Term Loan
Advance and all accrued but unpaid interest hereunder, shall be due and payable
on the Maturity Date. Borrowers shall make all payments under this Agreement
without setoff, recoupment or deduction and regardless of any counterclaim or
defense. Lender will initiate debit entries to New Parent’s account as
authorized on the ACH Authorization (i) on each payment date of all periodic
obligations payable to Lender with respect to the Term Loan Advance and (ii)
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.11 of this Agreement; provided that, with respect to clause (i)
above, in the event that Lender or Agent informs Borrower Representative that
Lender will not initiate a debit entry to such Borrower’s account for a certain
amount of the periodic obligations due on a specific payment date, Borrowers
shall pay to Lender such amount of periodic obligations in full in immediately
available funds on such payment date; provided, further, that, with respect to
clause (i) above, if Lender or Agent informs Borrower Representative that Lender
will not initiate a debit entry as described above later than the date that is
three (3) Business Days prior to such payment date, Borrowers shall pay to
Lender such amount of periodic obligations in full in immediately available
funds on the date that is three

 

(3) Business Days after the date on which Lender or Agent notifies Borrower
Representative thereof; provided, further, that, with respect to clause (ii)
above, in the event that Lender or Agent informs Borrower Representative that
Lender will not initiate a debit entry to a Borrower’s account for specified
out-of-pocket legal fees and costs incurred by Agent or Lender, Borrowers shall
pay to Lender such amount in full in immediately available funds within three
(3) Business Days.

 

 

2.2

Maximum Interest. Notwithstanding any provision in this Agreement or any other
Loan Document, it is the parties’ intent not to contract for, charge or receive
interest at a rate that is greater than the maximum rate permissible by law that
a court of competent jurisdiction shall deem applicable hereto (which under the
laws of the State of California shall be deemed to be the laws relating to
permissible rates of interest on commercial loans) (the “Maximum Rate”). If a
court of competent jurisdiction shall finally determine that Borrowers have
actually paid to Lender an amount of interest in excess of the amount that would
have been payable if all of the Secured Obligations had at all times borne
interest at the Maximum Rate, then such excess interest actually paid by
Borrowers shall be applied as follows: first, to the payment

 

 

23

--------------------------------------------------------------------------------

 

of the Secured Obligations consisting of the outstanding principal; second,
after all principal is repaid, to the payment of Lender’s accrued interest,
costs, expenses, professional fees and any other Secured Obligations; and third,
after all Secured Obligations are repaid, the excess (if any) shall be refunded
to Borrowers.

 

 

2.3

Default Interest. In the event any payment is not paid on the scheduled payment
date (except if due solely to an administrative or operational error of Agent or
Lender or New Parent’s bank if Borrowers had the funds to make the payment when
due), an amount equal to four percent (4%) of the past due amount shall be
payable on demand. In addition, upon the occurrence and during the continuation
of an Event of Default hereunder, all Secured Obligations, including principal,
interest, compounded interest, and professional fees, shall bear interest at a
rate per annum equal to the rate set forth in Section 2.1(c), plus four percent
(4%) per annum. In the event any interest is not paid when due hereunder,
delinquent interest shall be added to principal and shall bear interest on
interest, compounded at the rate set forth in Section 2.1(c) or Section 2.3, as
applicable.

 

 

 

2.4

Prepayment.

 

 

(a)

Optional Prepayment. At its option upon at least five (5) Business Days prior
written notice to Agent, Borrowers may prepay all or a portion of the
outstanding Advance by paying principal, all accrued and unpaid interest
thereon, together with a prepayment charge equal to the following percentage of
the principal amount being prepaid: if the prepayment is made on or prior to the
one year anniversary of the applicable Prepayment Charge Start Date, 2.5%; after
the one year anniversary of the applicable Prepayment Charge Start Date, through
the two year anniversary of the applicable Prepayment Charge Start Date, 1.5%;
and after the two year anniversary of the applicable Prepayment Charge Start
Date, 1.0% (each, a “Prepayment Charge”), provided that each prepayment shall be
in a minimum amount of $5,000,000 or, if less, the remaining outstanding
principal amount of the Advance. Borrowers agree that the Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advance or any portion thereof. Borrowers shall prepay the outstanding
amount of all principal and accrued interest through the prepayment date and the
Prepayment Charge upon the occurrence of a Change in Control. Notwithstanding
the foregoing, Agent and Lender agree to waive the Prepayment Charge, (x) if
Agent and Lender (in its sole and absolute discretion) agree in writing to
refinance the Advance prior to the Maturity Date, and (y) with respect to the
Tranche III Advance only, if such Advance is repaid no later than the six (6)
month anniversary of the Advance Date of the Tranche III Advance.

 

 

 

(b)

Mandatory Prepayment. Within five (5) Business Days of receipt of any Net Cash
Proceeds from a Prepayment Event, Borrowers shall at Agent’s election in its
sole and absolute discretion, prepay the outstanding Advance by paying up to 75%
of such Net Cash Proceeds. For the avoidance of doubt, no Prepayment Charge or
charge pursuant to Section 2.5 shall apply to a prepayment in accordance with
this Section 2.4(b).  Notwithstanding the foregoing, Net Cash Proceeds received
at the closing of a sale of Parent’s Equity Interests of PellePharm, Inc. prior
to December 31, 2018 shall not be required to be applied to the prepayment of
the Secured Obligations as long as such Net Cash Proceeds are used by Parent for
its ordinary course operations and investment activities pursuant to the terms
of this Agreement or to make tax distributions to Parent and/or New Parent as
permitted pursuant to Section 7.7.

 

 

 

2.5

End of Term Charge. On the earliest to occur of (i) January 1, 2023 (solely with
respect to any Tranche I Advance, Tranche II Advance or Tranche III Advance),
(ii) the Maturity Date, (iii) the date that Borrowers prepay the outstanding
Secured Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) in full or in part (in case of a prepayment pursuant to Section
2.4(a)), or (iv) the date that the Secured Obligations become due and payable in
full pursuant to the terms of this Agreement, Borrowers shall pay Lender a
charge (each, an “End of Term Charge”) equal to (A) in case of a partial
prepayment pursuant to Section 2.4(a), (x) 6.35% of any principal prepayment in
respect of the Tranche I Advance, (y) 5.75% of any principal prepayment in
respect of Tranche II Advance, and (z) 5.75% of any principal prepayment in
respect of the Tranche III Advance, and (B) in connection with the payment in
full of the outstanding Secured Obligations, a charge in an amount equal to the
sum (x) of $2,222,500, in respect of the Tranche I

 

 

24

--------------------------------------------------------------------------------

 

Advance, (y) $1,150,000, in respect of the Tranche II Advance, and (z)
$1,150,000, in respect of the Tranche III Advance, less any charges paid prior
to such date pursuant to the foregoing clause (A) in connection with partial
prepayments. Any similar charge applicable to payment of any of the Tranche IV
(Discretionary I) Advance, Tranche V Advance, Tranche VI Advance or
Discretionary Advance II will be determined prior to the Advance Date thereof.
Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lender as of the Closing Date.

 

 

2.6

Due Diligence Fee. The Due Diligence Fee has been paid by Borrowers prior to the
Closing Date.

 

 

 

2.7

Notes. If so requested by Lender by written notice to Borrower Representative,
then Borrowers shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of Lender pursuant
to Section 11.13) (promptly after Borrower Representative’s receipt of such
notice) a Term Note or Term Notes to evidence Lender’s Loans.

 

 

 

2.8

Pro Rata Treatment; Application of Payments. Each payment (including prepayment)
on account of any fee and any reduction of the Term Loan Advance shall be made
pro rata according to the Term Commitments of the relevant Lender. The Term Loan
Advance shall be made pro rata according to the Term Commitments of the relevant
Lender. Lender has the exclusive right to determine the order and manner in
which all payments with respect to the Secured Obligations may be applied. No
Borrower shall have a right to specify the order or the accounts to which Lender
shall allocate or apply any payments made by a Borrower to Lender or otherwise
received by Lender under this Agreement when any such allocation or application
is not expressly specified elsewhere in this Agreement.

 

 

 

2.9

Taxes.

 

 

(a)

Withholding. Any and all payments by or on account of any obligation of any
Borrower under any Loan Document will be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires a Withholding Agent to make any withholding or
deduction of any Tax from any such payment, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant governmental authority
in accordance with applicable law and, to the extent such Tax is an Indemnified
Tax, then the sum payable by Borrowers hereunder shall be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction, Agent or Lender, as applicable receives an amount equal to the sum
which it would have received had no such withholding or deduction been made. The
applicable Borrower will, upon request, furnish Agent with proof reasonably
satisfactory to Agent indicating that such Borrower has made such withholding
payment.

 

 

 

(b)

Payment of Other Taxes by Borrowers. Borrowers shall timely pay to the relevant
governmental authority in accordance with applicable law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.

 

 

 

(c)

Indemnification by Borrowers. Borrowers shall indemnify each Recipient, within
ten

(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
governmental authority; provided that Borrowers shall not be obligated to
compensate any Recipient pursuant to this Section in respect of penalties,
interest or other liabilities attributable to any Indemnified Taxes, if such
penalties, interest and other liabilities result solely from the gross
negligence or willful misconduct of such Lender, the Agent or their Affiliates.
A certificate as to the amount of such payment or liability delivered to
Borrower Representative by a Lender (with a copy to Agent), or by Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

25

--------------------------------------------------------------------------------

 

 

(d)

Status of Lenders.

 

 

(i)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to Borrower
Representative and Agent, at the time or times reasonably requested by a
Borrower or Agent, such properly completed and executed documentation reasonably
requested by such Borrower or Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by a Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or Agent as will enable such Borrower or Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (d)(ii)(A), (ii)(B) and (ii)(D)
of this Section) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

 

 

(ii)

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Borrower,

 

 

 

(A)

any Lender that is a U.S. Person shall deliver to Borrower Representative and
Agent on or about the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of any
Borrower or Agent), executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

 

 

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrower Representative and Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or Agent), whichever of the following is
applicable:

 

 

 

(1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W- 8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

 

 

(2)

executed copies of IRS Form W-8ECI;

 

 

(3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to any Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

 

26

--------------------------------------------------------------------------------

 

 

(4)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

 

 

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrower Representative and Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit any
Borrower or Agent to determine the withholding or deduction required to be made;
and

 

 

 

(D)

if a payment made to a Lender under any Loan Document would be subject to

U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Representative and Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by any Borrower or Agent as may be necessary
for Borrowers and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower Representative and Agent in
writing of its legal inability to do so.

 

 

(e)

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (e) (plus any penalties,
interest or other charges imposed by the relevant governmental authority) in the
event that such indemnified party is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (e) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party

 

 

27

--------------------------------------------------------------------------------

 

would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

 

(f)

Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

 

 

2.10

Treatment of Prepayment Charge and End of Term Charge. Borrower agrees that any
Prepayment Charge and any End of Term Charge payable shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination, and Borrower agrees that it is reasonable under the circumstances
currently existing and existing as of the Closing Date. The Prepayment Charge
and the End of Term Charge shall also be payable in the event the Secured
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure, or by
any other means. Borrower expressly waives (to the fullest extent it may
lawfully do so) the provisions of any present or future statute or law that
prohibits or may prohibit the collection of the foregoing Prepayment Charge and
End of Term Charge in connection with any such acceleration. Borrower agrees (to
the fullest extent that each may lawfully do so): (a) each of the Prepayment
Charge and the End of Term Charge is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (b) each of the Prepayment Charge and the End of Term Charge shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (c) there has been a course of conduct between the Lenders and Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Charge and the End of Term Charge as a charge (and not interest) in
the event of prepayment or acceleration; and (d) Borrower shall be estopped from
claiming differently than as agreed to in this paragraph. Borrower expressly
acknowledges that their agreement to pay each of the Prepayment Charge and the
End of Term Charge to the Lenders as herein described was on the Closing Date
and continues to be a material inducement to the Lenders to provide the Term
Loan Advances.

 

 

SECTION 3.  SECURITY INTEREST

 

 

3.1

Grant of Security Interest. As security for the prompt and complete payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations,
each Borrower grants to Agent a security interest in all of Borrower’s right,
title, and interest in, to and under all of Borrower’s personal property and
other assets including without limitation the following (except as set forth
herein) whether now owned or hereafter acquired (collectively, the
“Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures;

 

(d)General Intangibles; (e) Inventory; (f) Investment Property; (g) Deposit
Accounts; (h) Cash; (i) Goods; and all other tangible and intangible personal
property of Borrower whether now or hereafter owned or existing, leased,
consigned by or to, or acquired by, Borrower and wherever located, and any of
Borrowers’ property in the possession or under the control of Agent; and, to the
extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing.

 

 

3.2

Excluded Collateral. Notwithstanding the broad grant of the security interest
set forth in Section 3.1, above, the Collateral shall not include (a)
nonassignable licenses or contracts, which by their terms require the consent of
the licensor thereof or another party (but only to the extent such prohibition
on transfer is enforceable under applicable law, including, without limitation,
Sections 9406, 9407 and 9408 of the UCC) or Pledged Collateral consisting of
Equity Interests, if pursuant to the terms of the applicable Equity Documents, a
pledge of such Equity Interests would be prohibited or void or would require the
consent of or waiver by the applicable Platform Company, provided further, that
upon the lapse of such prohibition or such consent or waiver being provided with
respect to any license or contract, such license, contract or Equity Interests
shall automatically be included in the Collateral, (b) any property which is
subject to a capital lease, purchase money Lien or similar equipment financing
permitted under this

 

 

28

--------------------------------------------------------------------------------

 

Agreement, but only to the extent and for as long as a Lien in favor of Agent
would be prohibited by the terms of the related equipment financing agreement or
would result in a termination thereof, and provided further, that upon the
termination of such prohibition, such property shall automatically be deemed
included in the Collateral, (c) any trademark application filed on an
“intent-to-use” basis until the earlier of the filing of a statement of use with
respect thereto or the issuance of a registration therefor, and (d) Excluded
Accounts. In addition, in the event any change in the U.S. tax laws would cause
a pledge of some or all of the outstanding Equity Interests of a Restricted
Foreign Subsidiary of New Parent to result in material adverse tax consequences
to the Borrower (as reasonably determined by the Borrower), the Collateral shall
automatically and without further action required by, and without notice to, any
Person exclude such Equity Interests of such Restricted Foreign Subsidiary in
excess of the maximum percentage of the outstanding Equity Interests of such
Restricted Foreign Subsidiary that may be pledged without causing such adverse
tax consequences.

 

 

3.3

Pledged Collateral.

 

 

(a)

Each Borrower hereby pledges, collaterally assigns and grants to Agent a
security interest in the Pledged Collateral, as security for the performance of
the Secured Obligations. Each Borrower irrevocably waives any and all of its
rights under provisions of any Organizational Documents of any Subsidiary which
is a limited liability company or limited partnership, and under the laws under
which such Subsidiary has been organized, to the extent Borrower has the legal
capacity to do so and that such waiver is permitted, that would operate to (a)
prohibit, restrict, condition or otherwise adversely affect the pledge hereunder
or any enforcement action which may be taken in respect of this pledge or (b)
otherwise conflict with the terms of this Section 3.3. Each Borrower of which
Equity Interests consisting of limited liability company or limited partnership
interests constitute Pledged Collateral hereby irrevocably consents to the grant
of the security interest provided for herein and to Agent or its nominee
becoming a member or limited or general partner, as applicable, in such limited
liability company or limited partnership, as applicable (including succeeding to
any management rights appurtenant thereto), in connection with the exercise of
remedies pursuant to Section 10; provided that such successor member or partner,
as applicable, then agrees in writing to be bound by, and a party to, the
applicable Organizational Document pursuant to the terms therein.

 

 

 

(b)

Except as otherwise expressly provided in this Agreement, any sums or other
property paid or distributed upon or with respect to any of the Pledged
Collateral, whether by dividend or redemption or upon the liquidation or
dissolution or recapitalization or reclassification of the capital of any issuer
of the applicable Equity Interests or otherwise, shall, be paid over and
delivered to Agent to be held by Agent as security for the payment in full in
Cash of all of the Secured Obligations, in each case, to the extent constituting
Net Cash Proceeds. All payments received by a Borrower shall, until paid or
delivered to Agent, be held in trust for Agent, as security for the payment and
performance in full of all of the Secured Obligations, and when paid, shall be
deposited into a Controlled Account.

 

 

 

(c)

So long as no Event of Default shall have occurred and be continuing and at
Agent’s written direction to the contrary, each Borrower shall be entitled to
receive all cash dividends and distributions paid in respect of Pledged
Collateral owned by it, and, prior to any acceleration pursuant to Section 10.1
hereof and any election by Agent of any remedies pursuant to Section 10.2
hereof, each Borrower shall be entitled to vote any Equity Interests owned by it
and to give consents, waivers and ratifications in respect of Pledged
Collateral; provided, however, that no vote shall be cast or consent, waiver or
ratification given by any Borrower if the effect thereof would materially impair
respect Agent’s rights with respect to the enforcement of its Lien on the
Pledged Collateral or be inconsistent with or result in any violation of any of
the provisions of this Agreement or any of the Loan Documents. All rights of any
Borrower to receive cash dividends and distributions with respect to Pledged
Collateral owned by such Borrower, and, at Agent’s option, upon notice by Agent
to the applicable Borrower, all right to vote and give consents, waivers and
ratifications with respect to such Pledged Collateral, shall terminate upon the
occurrence and during the continuation of an Event of Default.

 

 

 

3.4

Release; Agreements by Agent with respect to Pledged Collateral.

 

29

--------------------------------------------------------------------------------

 

The security interest granted pursuant to this Agreement shall be automatically
released (a) with respect to all Collateral upon the payment in full in cash of
all Secured Obligations in accordance with this Agreement (other than inchoate
indemnity obligations and any other obligations which, by their terms survive
the termination of this Agreement), (b) with respect to any Pledged Collateral
that is the subject of a sale or other disposition described in clause (e) of
the defined term “Permitted Transfers”, upon the consummation of such
transaction, or (c) if otherwise approved, authorized or ratified in writing by
Agent in its sole discretion. Upon such release, Agent shall, upon the
reasonable request and at the sole cost and expense of Borrowers, assign,
transfer and deliver to Borrowers, against receipt and without recourse to or
warranty by Agent, except as to the fact that Agent does not continue to
encumber the released assets, such Collateral or any part thereof, which shall
be released in accordance with customary documents and instruments (including
UCC-3 termination financing statements or releases) acknowledging the release of
such Collateral. Agent agrees, on behalf of itself and Lender, that if any
Platform Company is consummating an initial public offering of its stock or any
relevant follow on offering, that Agent shall enter into lockup or similar
agreements reasonably requested by Borrower or any underwriter with respect to
Agent’s exercise of remedies with respect to the Pledged Collateral constituting
Equity Interests the Platform Company that is the issuer in such offering, in
each case at the sole cost and expense of Borrower.

 

 

SECTION 4. CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrowers of the following conditions:

 

 

4.1

Initial Advance. On or prior to the Closing Date, Borrowers shall have delivered
to Agent the following:

 

 

 

(a)

duly executed copies of the following, in form and substance acceptable to
Agent:

 

 

(i)

this Agreement;

 

 

(ii)

the completed ACH Authorization;

 

 

(iii)

Account Control Agreements with respect to all Deposit Accounts and any accounts
where Investment Property is maintained, as required by Section 7.12 hereof;

 

 

 

(iv)

a duly executed certificate of an officer of each Borrower certifying and
attaching copies of (A) the Charter, certified as of a recent date by the
jurisdiction of organization of such Borrower as in effect as of the Closing
Date; (B) the bylaws, operating agreement or similar governing document of such
Borrower, as in effect as of the Closing Date; (C) resolutions of such
Borrower’s Board evidencing approval of the Loan and other transactions
contemplated by the Loan Documents, as in effect as of the Closing Date; (D)
resolutions of the holders of such Borrower’s Equity Interests in connection
with the transactions contemplated by this Agreement as in effect as of the
Closing Date, to the extent required by the applicable Organizational Documents;
and (E) a schedule setting forth the name, title and specimen signature of
officers or other authorized signers on behalf of each Borrower;

 

 

 

(v)

a duly executed certificate of an officer of Parent certifying and attaching
copies of (A) the Charter, certified as of a recent date by the jurisdiction of
organization of each Platform Company, as in effect as of the Closing Date; (B)
the bylaws, operating agreement or similar governing document of each Platform
Company; (C) copies of all Equity Documents in effect as of the Closing Date;
and (D) a summary capitalization table of each Platform Company;

 

 

 

(vi)

a legal opinion of Borrowers’ counsel;

 

 

(vii)

any other Loan Documents; and

 

30

--------------------------------------------------------------------------------

 

 

(viii)

all other documents and instruments reasonably required by Agent to effectuate
the transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral.

 

 

 

(b)

all originals certificates evidencing Pledged Collateral pledged pursuant to
Section 3.3, together with any transfer powers or other instruments of transfer,
in form and substance acceptable to Agent;

 

 

 

(c)

copies of all consents, waivers, notices and other documents set forth on
Schedule 5.15(ii);

 

 

 

(d)

a certificate of good standing for each Borrower from its jurisdiction of
organization and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified could have a Material
Adverse Effect;

 

 

 

(e)

payment of the Facility Charge and reimbursement of Agent’s and Lender’s current
expenses reimbursable pursuant to this Agreement, which amounts may be deducted
from the initial Advance;

 

 

 

(f)

all certificates of insurance, endorsements, and copies of each insurance policy
required pursuant to Section 6.2; and

 

 

 

(g)

such other documents as Agent may reasonably request.

 

Notwithstanding the foregoing, to the extent any of the above closing conditions
is set forth on Schedule 7.19, Borrowers may deliver the same when required to
be delivered pursuant to Schedule 7.19.

 

 

4.2

All Advances. On the Advance Date:

 

 

(a)

Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.1(b), duly executed by Borrower Representative’s Chief
Executive Officer or Chief Financial Officer, and (ii) any other documents Agent
may reasonably request.

 

 

 

(b)

Agent shall have received the applicable Facility Charge with respect to such
Advance.

 

 

(c)

The representations and warranties set forth in this Agreement shall be true and
correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

 

 

(d)

At the time of and immediately after such Advance no Event of Default shall have
occurred and be continuing.

 

 

 

(e)

Each Advance Request shall be deemed to constitute a representation and warranty
by Borrowers on the relevant Advance Date as to the matters specified in
subsections (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

 

 

 

4.3

No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that could (or could reasonably be expected to, with the
passage of time, the giving of notice, or both) constitute an Event of Default
and (ii) no event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing.

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWERS

 

31

--------------------------------------------------------------------------------

 

Borrowers represent and warrant that:

 

 

5.1

Organizational Status. Each Borrower is duly organized, legally existing and in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation, limited liability company or partnership, as
the case may be, in all jurisdictions in which the nature of its business or
location of its properties require such qualifications and where the failure to
be qualified could reasonably be expected to have a Material Adverse Effect.
Each Borrower’s present name, former names (if any), locations, place of
formation, tax identification number, organizational identification number and
other information are correctly set forth in Exhibit C, or as such Borrower has
subsequently notified Agent after the Closing Date in accordance with this
Agreement (including in any Compliance Certificate).

 

 

 

5.2

Collateral. Each Borrower owns the Collateral free of all Liens, except for
Permitted Liens. Each Borrower has the power and authority to grant to Agent a
Lien in the Collateral as security for the Secured Obligations.

 

 

 

5.3

Consents. Each Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents, (i) have been duly authorized by all necessary
action in accordance with Borrower’s Organizational Documents, (ii) will not
result in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of (A) a Borrower’s
Organizational Documents, or (B) any, law, regulation, order, injunction,
judgment, decree or writ to which a Borrower is subject and which violation
would have a Material Adverse Effect and (iv) do not violate any contract or
agreement or require the consent or approval of any other Person which has not
already been obtained if such violation or failure to obtain consent or approval
would have a Material Adverse Effect. The individual or individuals executing
the Loan Documents are duly authorized to do so.

 

 

 

5.4

Material Adverse Effect. Since the Closing Date, no event that has had or would
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing.

 

 

 

5.5

Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of a Borrower, threatened against or affecting a
Borrower or its property, that is reasonably expected to result in a Material
Adverse Effect.

 

 

 

5.6

Laws.

 

 

(a)

Neither any Borrower nor any of its Subsidiaries is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect. No Borrower is in
default in any material respect in any manner under any provision of any
agreement or instrument evidencing material Indebtedness, or any other material
agreement to which it is a party or by which it is bound.

 

 

 

(b)

No Borrower is required to be registered as an “investment company” within the
meaning of the Investment Company Act based on (i) Section 3(a)(1)(C) of the
Investment Company Act, (ii) Rule 3a-1 promulgated under the Investment Company
Act or (iii) certain other exemptions or exceptions from registration under the
Investment Company Act, other than Sections 3(c)(1) or 3(c)(7) of the Investment
Company Act. No Borrower nor any of its Subsidiaries is engaged as one of its
important activities in extending credit for margin stock (under Regulations X,
T and U of the Federal Reserve Board of Governors). Each Borrower and each of
its Subsidiaries has complied in all material respects with the Federal Fair
Labor Standards Act. No Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005. No Borrower’s nor any of its Subsidiaries’ properties or
assets has been used by any Borrower or such Subsidiary or, to any Borrower’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous

 

 

32

--------------------------------------------------------------------------------

 

substance other than in material compliance with applicable laws. Each Borrower
and each of its Subsidiaries has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities that are necessary to continue their respective
businesses as currently conducted.

 

 

(c)

None of Borrowers, any of its Subsidiaries or, to Borrower’s knowledge, any of
Borrowers’ or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti- Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti- Terrorism Law, or (iii) is a Blocked
Person. None of Borrowers, any of its Subsidiaries, or to the knowledge of any
Borrower any Affiliates or agents, acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or

 

(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law. None of the funds to be
provided under this Agreement will be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations or (b) for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

 

5.7

Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrowers
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by a Borrower to Agent, whether prior to or
after the Closing Date, shall be (i) provided in good faith and based on the
most current data and information available to Borrowers, and (ii) the most
current of such projections provided to New Parent’s Board, provided that it is
understood that the projections are based on assumptions made in good faith but
are subject to significant uncertainties and contingencies and that actual
results may differ significantly and no assurances are provided by Borrower for
any projections made or given.

 

 

 

5.8

Tax Matters. Except to the extent contested in good faith with adequate reserves
under GAAP, (a) each Borrower has filed all material federal and state income
tax returns and other tax returns that it is required to file, (b) each Borrower
has duly paid or fully reserved for all federal and state income Taxes and other
material Taxes or installments thereof (including any interest or penalties) as
and when due, which have or may become due pursuant to such returns, and (c)
each Borrower has paid or fully reserved for any material Tax assessment
received by such Borrower for the three (3) years preceding the Fourth Amendment
Effective Date, if any (including any material Taxes being contested in good
faith and by appropriate proceedings).

 

 

 

5.9

Intellectual Property Claims. To Borrowers’ knowledge, each Platform Company is
the sole owner of, or otherwise has the right to use, the Intellectual Property
material to such Platform Company’s business. To Borrowers’ knowledge, each of
the material Copyrights, Trademarks and Patents is valid and enforceable, no
material part of the Intellectual Property of a Platform Company has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to a
Borrower or, to Borrower’s knowledge, to a Platform Company, that any material
part of the Intellectual Property of a Platform Company violates the rights of
any third party. Exhibit D is a true, correct and complete list of all
registered Trademarks, Copyrights, Patents of each Borrower, Qualified
Subsidiary and, to the best of Borrower’s knowledge, each Platform Company,
together with application or registration numbers, as

 

 

33

--------------------------------------------------------------------------------

 

applicable, and of all material agreements under which a Borrower, Qualified
Subsidiary or Platform Company licenses Intellectual Property from third parties
(other than shrink-wrap software licenses or software licenses available in the
ordinary course of business), in each case as of the Closing Date. No Borrower,
Qualified Subsidiary or, to Borrowers’ knowledge, no Platform Company is in
material breach of, nor has such Person failed to perform any material
obligations under, any material contracts, licenses or agreements and, to
Borrowers’ knowledge, no third party to any such contract, license or agreement
is in material breach thereof or has failed to perform any material obligations
thereunder.

 

 

5.10

Intellectual Property. To Borrowers’ knowledge, each Platform Company has all
material rights with respect to Intellectual Property necessary or material in
the operation or conduct of such Person’s business as currently conducted and
proposed to be conducted. Without limiting the generality of the foregoing, and
in the case of licenses, except for restrictions that are unenforceable under
Division 9 of the UCC, to Borrowers’ knowledge, each Platform Companies have the
right, to the extent required to operate such Platform Company’s business, to
freely transfer, license or assign Intellectual Property necessary or material
in the operation or conduct of such Platform Company’s business as currently
conducted and proposed to be conducted, without condition, restriction or
payment of any kind (other than license payments in the ordinary course of
business) to any third party, and, to Borrowers’ knowledge, each Platform
Company owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to such Platform Company’s business
and used in the design, development, promotion, sale, license, manufacture,
import, export, use or distribution of Products except customary covenants in
inbound license agreements and equipment leases where a Platform Company is the
licensee or lessee.

 

 

 

5.11

Products.  No material Intellectual Property owned by a Borrower, Qualified
Subsidiary or, to Borrowers’ knowledge, Platform Company or Product has been or
is subject to any actual or, to the knowledge of any Borrower, threatened
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any manner the use, transfer or licensing thereof by the owner thereof or that
may affect the validity, use or enforceability thereof. There is no decree,
order, judgment, agreement, stipulation, arbitral award or other provision
entered into in connection with

 

any litigation or proceeding that obligates any Borrower, Qualified Subsidiary
or, to Borrowers’ knowledge, Platform Company to grant licenses or ownership
interest in any future material Intellectual Property related to the operation
or conduct of the business of any Borrower, Qualified Subsidiary or Platform
Company or to any Products. Except as disclosed on Schedule 5.11, no Borrower
or, to Borrowers’ knowledge, Platform Company has received any written notice or
claim, or, to the knowledge of any Borrower, oral notice or claim, challenging
or questioning any Borrower’s, Qualified Subsidiary’s or Platform Company’s
ownership in any material Intellectual Property (or written notice of any claim
challenging or questioning the ownership in any licensed Intellectual Property
of the owner thereof) or suggesting that any third party has any claim of legal
or beneficial ownership with respect thereto nor, to any Borrower’s knowledge,
is there a reasonable basis for any such claim. Neither any use by any Borrower,
Qualified Subsidiary or, to Borrowers’ knowledge, by Platform Company, of its
respective material Intellectual Property nor the production and sale of
Products infringes in any material respect on the Intellectual Property or other
rights of others.

 

 

5.12

Financial Accounts. Exhibit E, as may be updated by Borrowers in a written
notice provided to Agent after the Closing Date, is a true, correct and complete
list of (a) all banks and other financial institutions at which a Borrower or
any Qualified Subsidiary maintains Deposit Accounts and

 

(b)all institutions at which a Borrower or any Qualified Subsidiary maintains an
account holding Investment Property, and such exhibit correctly identifies the
name and address of each bank or other institution, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

 

5.13

Employee Loans. Other than loans constituting Permitted Investments, no Borrower
has any outstanding loans to any employee, officer, manager or director of a
Borrower, nor has a Borrower

 

 

34

--------------------------------------------------------------------------------

 

guaranteed the payment of any loan made to an employee, officer, manager or
director of such Borrower by a third party.

 

 

5.14

Capitalization and Subsidiaries. Parent’s capitalization as of the Closing Date
is set forth on Schedule 5.14 annexed hereto. As of the Closing Date, no Equity
Interests of a Qualified Subsidiary or a Platform Company are owned by a
Borrower indirectly through a Subsidiary of such Borrower. No Borrower owns any
stock, partnership interest or other securities of any Person, except for
Permitted Investments.

 

 

 

5.15

Pledged Collateral; Instruments. All Equity Interests constituting Pledged
Collateral are validly issued, fully paid and non-assessable in all material
respects. The execution, delivery and performance thereof and the pledge of and
granting of a security interest in the Pledged Collateral under this Agreement
do not contravene any provision of the Organizational Documents of the issuer of
such Equity Interests. All certificates representing a Borrower’s interest in
Pledged Collateral have been delivered to Agent, together with duly executed
transfer powers or other appropriate instruments of transfer (each in form and
substance satisfactory to Agent), duly executed in blank by the applicable
Borrower. As of the Closing Date, Schedule 5.15 sets forth (i) a true and
accurate schedule of all Pledged Collateral and all Instruments owned by
Borrowers, and (ii) a complete and accurate list of all consents, waivers,
amendment or modification or other action to be taken in connection with the
grant of the security interest pursuant to the terms of this Agreement in the
Pledged Collateral.

 

 

 

5.16

Restricted Foreign Subsidiary Voting Rights. No decision or action in any
governing document of any Restricted Foreign Subsidiary requires a vote of
greater than 50.1% of the Equity Interests or voting rights of such Restricted
Foreign Subsidiary.

 

 

SECTION 6. INSURANCE; INDEMNIFICATION

 

 

6.1

Coverage. Each Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrowers’ line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrowers must maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence. Borrowers have and agree to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate. So long as there are any Secured Obligations outstanding, Borrowers
shall also cause to be carried and maintained insurance upon the business and
assets of Borrower and each of its Subsidiaries, insuring against all risks of
physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles.

 

 

 

6.2

Certificates. Borrowers shall deliver to Agent certificates of insurance that
evidence Borrowers’ compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2. Borrowers’ insurance certificate
shall state Agent (shown as “Hercules Capital, Inc.”, as “Agent”) is an
additional insured for commercial general liability, a lender loss payee for all
risk property damage insurance, subject to the insurer’s approval, and promptly
following any purchase of new or replacement insurance, Borrower shall deliver
to Agent certificates of insurance showing Agent as additional insured and a
lender loss payee for property insurance and additional insured for liability
insurance for any future insurance that Borrowers may acquire from such insurer.
Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance. All certificates of insurance will provide for a
minimum of thirty (30) days advance written notice to Agent of cancellation
(other than cancellation for non-payment of premiums, for which ten (10) days’
advance written notice shall be sufficient) or any other change adverse to
Agent’s interests. Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved. At Agent’s reasonable

 

request, Borrowers shall provide Agent with copies of each insurance policy, and
upon entering or amending

 

35

--------------------------------------------------------------------------------

 

any insurance policy required hereunder, Borrowers shall provide Agent with
copies of such policies and shall promptly deliver to Agent updated insurance
certificates with respect to such policies.

 

 

6.3

Indemnity. Borrowers agree to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct. In no event shall any Indemnified Person be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This Section
6.3 shall survive the repayment of indebtedness under, and otherwise shall
survive the expiration or other termination of, the Loan Agreement, in each case
subject to the applicable statute of limitations. Furthermore, this Section 6.3
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

 

SECTION 7. COVENANTS OF BORROWERS

 

Each Borrower agrees as follows:

 

 

7.1

Financial Reports. Borrower Representative shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):

 

 

 

(a)

if Borrower’s Market Capitalization is less than Seven Hundred Million Dollars
($700,000,000) as of the last day of any calendar month, as soon as practicable
after the end of each month (and in any event within forty-five (45) days of
such month (sixty (60) days for the months ending March, June, September and
December)), unaudited interim and year-to-date financial statements of each
Borrower as of the end of such month, including balance sheet and related
statements of income and cash flows, all certified by Borrower Representative’s
Chief Executive Officer or Chief Financial Officer to the effect that they have
been prepared in accordance with GAAP, (i) except for the absence of footnotes,
(ii) subject to normal year-end adjustments, and (iii) except for certain
non-cash items that are customarily included in quarterly and annual financial
statements;

 

 

 

(b)

(i) as soon as practicable (and in any event within sixty (60) days or for any
fiscal quarter with respect to which a later time period as may be provided by
the SEC pursuant to any releases and extensions thereof in connection with
reporting delays caused by COVID-19) after the end of each calendar quarter,
unaudited interim and year-to-date financial statements as of the end of such
calendar quarter, including balance sheet and related statements of income and
cash flows certified by Borrower Representative’s Chief Executive Officer or
Chief Financial Officer to the effect that they have been prepared in accordance
with GAAP, (A) except for the absence of footnotes, and (B) subject to normal
year-end adjustments; and

 

(ii)if Parent changes its accounting practices to perform a quarterly fair value
analysis of its Equity Interests, copies of such valuations when completed, if
any; and

 

 

(c)

as soon as practicable (and in any event within one hundred eighty (180) days)
after the end of each fiscal year, unqualified audited financial statements
(other than a as going concern qualification), prepared on a consolidated basis,
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrowers and reasonably acceptable to Agent, provided that to the
extent not required by the Board of New Parent, audited financial statements
shall not be required;

 

 

36

--------------------------------------------------------------------------------

 

 

(d)

(i) if Borrower’s Market Capitalization is less than Seven Hundred Million
Dollars ($700,000,000) as soon as practicable (and in any event within
forty-five (45) days or sixty (60) days for the months ending March, June,
September and December) after the end of each calendar month in which financial
statements are delivered pursuant to Section 7.1(a) and (ii) if Borrower’s
Market Capitalization is more than Seven Hundred Million Dollars ($700,000,000)
as soon as practicable (and in any event within sixty (60) days) after the end
of each calendar quarter in which financial statements are delivered pursuant to
Section 7.1(b), a Compliance Certificate in the form of Exhibit F;

 

 

 

(e)

promptly after the filing thereof, copies of any regular, periodic and special
reports or registration statements that New Parent files with the Securities and
Exchange Commission or any governmental authority that may be substituted
therefor, or any national securities exchange;

 

 

 

(f)

at the same time and in the same manner as provided to the members of the Board,
(i) a report of any new Investments (by a Borrower or otherwise) made in
Platform Companies, (ii) copies of all notices, minutes, consents and other
materials that New Parent provides to the members of its Board in connection
with meetings of the Board, and (iii) within 30 days after each such meeting,
minutes of such meeting, provided that in all cases New Parent may exclude (w)
any information that constitutes non- financial trade secrets or non-financial
proprietary information, (x) confidential compensation information,

 

(y)any information or materials referred to in clauses (ii) and (iii) that are
confidential, and (z) any information or materials referred to in clauses (i)
through (iii) that are subject to attorney-client or similar privilege,
constitute attorney work product or would potentially create a conflict of
interest with Agent or Lender;

 

 

(g)

financial and business projections and budget promptly following their approval
by New Parent’s Board, and in any event, within ninety (90) days after the end
of New Parent’s fiscal year and promptly after any material update to such
projections or budget is approved by New Parent’s Board, in each case as well as
any other budgets, operating plans and other financial information or
information with respect to the Collateral or the Platform Companies as may be
reasonably requested by Agent;

 

 

 

(h)

within twenty (20) Business Days of the acquisition of Collateral consisting of
Equity Interests or Instruments, notification thereof, together with such
originals and other documents as required pursuant to Section 7.18;

 

 

 

(i)

within ten (10) Business Days of (i) the formation of a new Platform Company,
(ii) any material amendment, restatement, supplement or other modification of or
to any Organizational Document of a Platform Company, and (iii) the entering
into of any new material Equity Documents with respect to a Platform Company’s
Equity Interests, any material amendment, restatement, supplement or other
modification of or to any such Equity Document, copies of such Organizational
Documents, Equity Documents or applicable amendment, restatement, supplement or
modification, as the case may be;

 

 

 

(j)

together with the quarterly financial statements, copies of any loan documents
entered into by a Platform Company or any Subsidiary thereof with respect to
secured Indebtedness for borrowed money of a Platform Company or such
Subsidiary, and any material amendment or other modification thereto, in each
case to the extent permitted by law or contract;

 

 

 

(k)

promptly after any material amendment, restatement, supplement or other
modification to or of any Organizational Document or Equity Document of a
Borrower or Qualified Subsidiary, a copy thereof;

 

 

 

(l)

within five (5) Business Day of the occurrence of a Prepayment Event, a
notification thereof, together with a description of such Prepayment Event,
copies of such documents entered into in connection with the transaction giving
rise to the Prepayment Event as Agent may reasonably request and calculations in
form reasonably acceptable to Agent of the amount of Net Cash Proceeds, if any,
arising from such Prepayment Event;

 

 

37

--------------------------------------------------------------------------------

 

 

(m)

promptly upon any legal process in an amount greater than $2,000,000 affecting
the Collateral, a notification thereof;

 

 

 

(n)

within three (3) Business Days of the occurrence of any Event of Default, a
notification thereof; and

 

 

 

(o)

promptly (and in any event within three (3) Business Days), notice if a Borrower
or any Subsidiary has knowledge that a Borrower, or any Subsidiary or Affiliate
of a Borrower, is listed on the OFAC Lists or (a) is convicted of, (b) pleads
nolo contendere to, (c) is indicted on, or (d) is arraigned and held over on
charges involving money laundering or predicate crimes to money laundering.

 

 

Notwithstanding the foregoing, documents required to be delivered under this
Article 7 may be delivered electronically and shall be deemed delivered when
Borrower posts a link to such publicly disclosed documents on its website.

 

No Borrower shall make any change in its (a) accounting policies or reporting
practices other than to the extent required or otherwise contemplated by GAAP or
other applicable regulatory requirements, or

(b) fiscal years or fiscal quarters. The fiscal year of each Borrower shall end
on December 31.

 

The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com with a copy to hbhalla@htgc.com and nshah@htgc.com. All
Financial Statements required to be delivered pursuant to clauses (a), (b) and
(c) shall be sent via e-mail to financialstatements@herculestech.com with a copy
to legal@herculestech.com with a copy to hbhalla@htgc.com; and nshah@htgc.com,
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be faxed to Agent at: (650) 473-9194,
attention Account Manager: BridgeBio Pharma LLC.

 

 

7.2

Management Rights. Borrowers shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of such Borrowers at reasonable times and upon reasonable notice during
normal business hours; provided, however, that so long as no Event of Default
has occurred and is continuing, such examinations shall be limited to no more
often than twice per fiscal year. In addition, any such representative shall
have the right to meet with management and officers of such Borrowers to discuss
such books of account and records at reasonable times and upon reasonable
notice. In addition, Agent or Lender shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of such
Borrowers concerning significant business issues affecting such Borrowers. Such
consultations shall not unreasonably interfere with such Borrowers’ business
operations. The parties intend that the rights under this paragraph shall permit
Agent or Lender solely the right to provide advice or recommendations and not be
deemed to give Agent or Lender any right to exercise control or any rights of
operations with respect to Borrower or its business.

 

 

 

7.3

Further Assurances.  Each Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the Collateral. Each
Borrower shall from time to time procure any instruments or documents as may be
reasonably requested by Agent, and take all further action that may be
necessary, or that Agent may reasonably request, to perfect and protect the
Liens granted hereby and thereby. In addition, and for such purposes only, each
Borrower hereby authorizes Agent to execute and deliver on behalf of such
Borrower and to file such financing statements (including an indication that the
financing statement covers “all assets or all personal property” of such
Borrower in accordance with Section 9-504 of the UCC), and each Borrower hereby
authorizes Agent, at any time during the existence of an Event of Default, to
execute and deliver on behalf of such Borrower any collateral assignments,
notices, control agreements, security agreements and other documents without the
signature of such Borrower either in Agent’s name or in the name of Agent as
agent and attorney-in-fact for such Borrower if such Borrower does not deliver
the same within three (3) Business Days of Agent’s request. Each Borrower shall
protect and defend such Borrower’s title to the Collateral and

 

 

38

--------------------------------------------------------------------------------

 

Agent’s Lien thereon against all Persons claiming any interest adverse to such
Borrower or Agent other than Permitted Liens.

 

 

7.4

Indebtedness. No Borrower shall create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, other than Permitted Indebtedness, or
prepay any Indebtedness or take any actions which impose on any Borrower an
obligation to prepay any Indebtedness, except for (a) the conversion of
Indebtedness into equity securities and the payment of Cash in lieu of
fractional shares in connection with such conversion, (b) with respect to
purchase money Indebtedness permitted hereunder to the extent the outright
purchase of such equipment would constitute an Investment in a capital asset
that is permitted, (c) the foregoing to the extent refinanced with similar
Permitted Indebtedness, (d) Indebtedness to the extent permitted pursuant to the
terms of any subordination or intercreditor agreement executed by Agent, or (e)
as otherwise permitted hereunder or approved in writing by Agent.

 

 

Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption (including, for the avoidance of
doubt, a redemption of Permitted Convertible Debt upon satisfaction of a
condition, if any, related to the stock price of New Parent’s common stock set
forth in the indenture (or other agreement) governing the Permitted Convertible
Debt), settlement or early termination or cancellation of (whether in whole or
in part and including by netting or set-off) (in each case, whether in Cash,
common stock of New Parent, Permitted Convertible Debt or, following a merger
event or other change of the common stock of New Parent, other securities or
property), or the satisfaction of any condition that would permit or require any
of the foregoing, any Permitted Convertible Debt shall not constitute a
prepayment of Indebtedness by New Parent for the purposes of this Section 7.4;
provided that New Parent shall not be permitted to issue a redemption notice in
respect of Permitted Convertible Debt pursuant to which New Parent elects to
settle (or settles) conversion in connection with such redemption with
consideration other than common stock of New Parent (or other securities or
property following a merger event or other change of the common stock of New
Parent) and Cash in lieu of fractional shares, unless the Redemption Conditions
are satisfied at the time of the issuance of such redemption notice; provided
further that, to the extent both

(a)the aggregate amount of Cash payable upon conversion or payment of any
Permitted Convertible Debt (excluding any required payment of interest with
respect to such Permitted Convertible Debt and excluding any payment of Cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Permitted Bond Hedge Transactions relating to such Permitted
Convertible Debt (including, for the avoidance of doubt, the case where there is
no Permitted Bond Hedge Transaction relating to such Permitted Convertible
Debt), the payment of such excess Cash shall not be permitted by the preceding
sentence, unless the Cash Settlement Conditions are satisfied at the time of the
delivery of the conversion consideration.

 

 

7.5

Liens. Each Borrower shall at all times keep the Collateral and all other
property and assets used in Borrowers’ business or in which such Borrower now or
hereafter holds any interest free and clear from any Liens whatsoever (except
for Permitted Liens). No Borrower shall agree with any Person other than Agent
or Lender not to encumber the Collateral, other than pursuant to Permitted
Indebtedness and except for restrictions on the granting of Liens (other than
Permitted Liens and the Liens pursuant to the Loan Documents) in a Borrower’s
Organizational Documents.

 

 

 

7.6

Investments. No Borrower shall, directly or indirectly acquire or own, or make
any Investment in or to any Person other than Permitted Investments.

 

 

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.6
shall not prohibit the conversion by holders of (including any payment upon
conversion, whether in Cash, common stock or a combination thereof), or required
payment of any principal or premium on (including, for the avoidance of doubt,
in respect of a redemption of Permitted Convertible Debt upon satisfaction of a
condition, if any, related to the stock price of New Parent’s common stock set
forth in the indenture (or other agreement) governing the Permitted Convertible
Debt) or required payment of any interest with respect to, any Permitted
Convertible Debt in each case, in accordance with the terms of the indenture (or
other agreement)

 

39

--------------------------------------------------------------------------------

 

governing such Permitted Convertible Debt; provided that, New Parent shall not
be permitted to issue a redemption notice in respect of Permitted Convertible
Debt pursuant to which New Parent elects to settle (or settles) conversions in
connection with such redemption with consideration other than common stock of
New Parent (or other securities or property following a merger event or other
change of the common stock of New Parent) and Cash in lieu of fractional shares,
unless the Redemption Conditions are satisfied at the time of the issuance of
such redemption notice; provided further that, to the extent both (a) the
aggregate amount of Cash payable upon conversion or payment of any Permitted
Convertible Debt (excluding any required payment of interest with respect to
such Permitted Convertible Debt and excluding any payment of cash in lieu of a
fractional share due upon conversion thereof) exceeds the aggregate principal
amount thereof and

(b)such conversion or payment does not trigger or correspond to an exercise or
early unwind or settlement of a corresponding portion of the Permitted Bond
Hedge Transactions relating to such Permitted Convertible Debt (including, for
the avoidance of doubt, the case where there is no Permitted Bond Hedge
Transaction relating to such Permitted Convertible Debt), the payment of such
excess Cash shall not be permitted by the preceding sentence, unless the Cash
Settlement Conditions are satisfied at the time of the delivery of the
conversion consideration.

 

Notwithstanding the foregoing, New Parent may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of New Parent’s
common stock and/or a different series of Permitted Convertible Debt and/or by
payment of Cash (in an amount that does not exceed the proceeds received by New
Parent from the substantially concurrent issuance of shares of New Parent’s
common stock and/or Permitted Convertible Debt plus the net cash proceeds, if
any, received by New Parent pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, for the avoidance of doubt, New Parent may exercise or unwind or
terminate early (whether in Cash, shares or any combination thereof) the portion
of the Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if
any, corresponding to such Permitted Convertible Debt that are so repurchased,
exchanged or converted.

 

Notwithstanding the foregoing, New Parent may repurchase its common stock with a
portion of the proceeds from the sale of Permitted Convertible Debt; provided
that, the aggregate purchase price of such common stock, shall not exceed 15% of
the gross proceeds (without deducting initial purchaser or underwriter discounts
or expenses) to New Parent from the sale of such Permitted Convertible Debt;
provided further that for purposes of this calculation New Parent may assume any
option granted to purchase additional Permitted Convertible Debt granted to
initial purchasers or underwriters pursuant to a customary purchase or
underwriting agreement is exercised in full and the gross proceeds (without
deducting initial purchaser or underwriter discounts or expenses) therefrom are
received by New Parent.

 

 

7.7

Distributions. No Borrower shall (a) repurchase or redeem any class of stock or
other Equity Interest of Borrower or a Qualified Subsidiary other than
repurchases described in clauses (c), (t), and (u) of the defined term
“Permitted Investments”; (b) declare or pay any cash dividend or make a cash
distribution on any class of stock or other Equity Interest, except for (i)
distributions of Net Cash Proceeds, to the extent Agent shall have waived the
application of any portion of such Net Cash Proceeds to the mandatory prepayment
and to the extent Agent has consented to the distribution in respect of any
portion of such Net Cash Proceeds to Parent’s members, (ii) distributions of
proceeds received by Parent from an initial public offering of Parent’s common
stock on a recognized national or international exchange, (iii) payments and
distributions to Parent and/or New Parent, on or prior to each estimated tax
payment date as well as each other applicable due date, in an amount that
permits the payment of any Tax liabilities (including estimated Taxes) of New
Parent, Parent and its Subsidiaries during the relevant period, including any
Tax liabilities of any consolidated, affiliated, or unitary group of which New
Parent, Parent or any of its Subsidiaries are a member (including a consolidated
group within the meaning of Section 1504 of the Code), (iv) any payments made by
a Borrower to New Parent pursuant to the Board-approved tax sharing agreement
between New Parent and such Borrower in effect as of the Fourth Amendment
Effective Date, or (v) subject to satisfaction of the Equity Cash Payment
Conditions, any payments made by New Parent related to a tender offer as
permitted in accordance with any equity exchange program involving the issuance
of equity awards under New Parent’s equity incentive plans; (c) lend money to
any employees, officers, managers or

 

 

40

--------------------------------------------------------------------------------

 

directors or guarantee the payment of any such loans granted by a third party in
excess of $500,000 in the aggregate; or (d) waive, release or forgive any
Indebtedness owed by any employees, officers, managers or directors in excess of
$250,000 in the aggregate.

 

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit (i) the conversion by holders of (including any Cash payment
upon conversion), or required payment of any principal or premium on (including,
for the avoidance of doubt, in respect of a redemption of Permitted Convertible
Debt upon satisfaction of a condition, if any, related to the stock price of New
Parent’s common stock set forth in the indenture (or other agreement) governing
the Permitted Convertible Debt) or required payment of any interest with respect
to, any Permitted Convertible Debt in each case, in accordance with the terms of
the indenture (or other agreement) governing such Permitted Convertible Debt;
provided that, New Parent shall not be permitted to issue a redemption notice in
respect of Permitted Convertible Debt pursuant to which New Parent elects to
settle (or settles) conversions in connection with such redemption with
consideration other than common stock of New Parent (or other securities or
property following a merger event or other change of the common stock of New
Parent) and Cash in lieu of fractional shares, unless the Redemption Conditions
are satisfied at the time of the issuance of such redemption notice; provided
further that, to the extent both (a) the aggregate amount of Cash payable upon
conversion or payment of any Permitted Convertible Debt (excluding any required
payment of interest with respect to such Permitted Convertible Debt and
excluding any payment of Cash in lieu of a fractional share due upon conversion
thereof) exceeds the aggregate principal amount thereof and (b) such conversion
or payment does not trigger or correspond to an exercise or early unwind or
settlement of a corresponding portion of the Permitted Bond Hedge Transactions
relating to such Permitted Convertible Debt (including, for the avoidance of
doubt, the case where there is no Permitted Bond Hedge Transaction relating to
such Permitted Convertible Debt), the payment of such excess Cash shall not be
permitted by this clause (i), unless the Cash Settlement Conditions are
satisfied at the time of the delivery of the conversion consideration, or (ii)
the entry into (including the payment of premiums in connection therewith) or
any required payment with respect to, or required early unwind or settlement of,
any Permitted Bond Hedge Transaction or Permitted Warrant Transaction, in each
case, in accordance with the terms of the agreement governing such Permitted
Bond Hedge Transaction or Permitted Warrant Transaction; provided that, to the
extent Cash is required to be paid under a Permitted Warrant Transaction as a
result of the election of “cash settlement” (or substantially equivalent term)
as the “settlement method” (or substantially equivalent term) thereunder by New
Parent (or its Affiliate) (including in connection with the exercise and/or
early unwind or settlement thereof), the payment of such Cash shall not be
permitted by this clause (ii), unless the Cash Payment Conditions are satisfied
at the time of the payment.

 

Notwithstanding the foregoing, New Parent may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of New Parent’s
common stock and/or a different series of Permitted Convertible Debt and/or by
payment of Cash (in an amount that does not exceed the proceeds received by New
Parent from the substantially concurrent issuance of shares of New Parent’s
common stock and/or Permitted Convertible Debt plus the net Cash proceeds, if
any, received by Borrower pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, for the avoidance of doubt, New Parent may exercise or unwind or
terminate early (whether in Cash, shares or any combination thereof) the portion
of the Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if
any, corresponding to such Permitted Convertible Debt that are so repurchased,
exchanged or converted.

 

Notwithstanding the foregoing, New Parent may repurchase its common stock with a
portion of the proceeds from the sale of Permitted Convertible Debt; provided
that, the aggregate purchase price of such common stock shall not exceed 15% of
the gross proceeds (without deducting initial purchaser or underwriter discounts
or expenses) to New Parent from the sale of such Permitted Convertible Debt;
provided that for purposes of this calculation New Parent may assume any option
granted to purchase additional Permitted Convertible Debt granted to initial
purchasers or underwriters pursuant to a customary purchase or underwriting
agreement is exercised in full and the gross proceeds (without deducting initial
purchaser or underwriter discounts or expenses) therefrom are received by New
Parent.

 

41

--------------------------------------------------------------------------------

 

 

7.8

Transfers. Except for Permitted Transfers, no Borrower shall voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

 

 

 

7.9

Mergers or Acquisitions. No Borrower shall merge or consolidate with or into any
other Person, except (i) that any Subsidiary of a Borrower may merge with,
consolidate with or into, dissolve or liquidated into a Borrower, provided, that
such Borrower shall be the continuing or surviving entity and all actions
reasonably required by Agent, including actions required to maintain perfected
Liens on the Equity Interests of the surviving entity and other Pledged
Collateral in favor of Agent shall have been completed in accordance with the
terms of this Agreement, provided, further, that such Borrower must be the
continuing or surviving entity and (ii) any Borrower may merge with, consolidate
with or into, dissolve or liquidated into another Borrower.

 

 

 

7.10

Taxes. Each Borrower and each Qualified Subsidiary shall pay when due all
material Taxes, fees or other charges of any nature whatsoever (together with
any related interest or penalties) now or hereafter imposed or assessed against
a Borrower or the Collateral or upon a Borrower’s ownership, possession, use,
operation or disposition thereof or upon a Borrower’s rents, receipts or
earnings arising therefrom, unless the same are being contested in good faith
and by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by such Borrower or such Qualified Subsidiary. Each Borrower
shall file on or before the due date therefor all material personal property Tax
returns in respect of the Collateral.

 

 

 

7.11

Certain Changes. No Borrower shall:

 

 

(a)

suffer a Change in Control;

 

 

(b)

change its jurisdiction of organization, organizational form or legal name
without twenty

(20) days’ prior written notice to Agent;

 

 

(c)

relocate its chief executive office or its principal place of business unless:
(i) it has provided prior written notice to Agent; and (ii) such relocation
shall be within the continental United States of America;

 

 

 

(d)

amend, restate, supplement or otherwise modify the terms of the Organizational
Documents of a Borrower or Qualified Subsidiary if the effect of such change
could be expected to be materially adverse to the interests of Agent or Lender;
or

 

 

 

(e)

suffer any Investments in Equity Interests of a Platform Company to be held,
directly or indirectly by a Subsidiary of New Parent that is not organized under
the laws of the United States or any state or territory thereof.

 

 

 

7.12

Deposit Accounts. No Borrower shall maintain any Deposit Accounts, or accounts
holding Investment Property, except for Excluded Accounts and accounts with
respect to which Agent has an Account Control Agreement, provided, that
Borrowers shall have sixty (60) days following the establishment or acquisition
of any new Deposit Account or account holding Investment Property (other than
Excluded Accounts) to enter into and cause each applicable depository or
securities intermediary to enter into, an Account Control Agreement.

 

 

 

7.13

Qualified Subsidiaries; Platform Companies.

 

 

(a)

Borrower Representative shall, within thirty (30) days of formation, cause any
Qualified Subsidiary to execute and deliver to Agent a Joinder Agreement. Prior
to the execution and delivery of a Joinder Agreement, Borrowers shall cause any
Qualified Subsidiary to comply with the terms of this Agreement applicable to
Borrowers.

 

 

42

--------------------------------------------------------------------------------

 

 

(b)

No Borrower shall suffer the Organizational Documents of any Platform Company or
any Qualified Subsidiary, or any of its Equity Document to contain any
provision, unless waived, which would restrict, delay or condition the grant of
the security interest in the Pledged Collateral as set forth in this Agreement
or the exercise of any remedy with respect to the Pledged Collateral, including,
without limitation, the exercise of voting rights by Agent or the disposition of
the Pledged Collateral after the occurrence and during the continuation of an
Event of Default.

 

 

 

(c)

Notwithstanding anything to the contrary herein, Borrower Representative shall,
within sixty (60) days of the drawing the Tranche IV (Discretionary I) Advance,
cause any Qualified Subsidiary which was not a Qualified Subsidiary immediately
prior to such Advance Date to execute and deliver to Agent a Joinder Agreement
and take all steps reasonably requested by Agent with respect to such Joinder
Agreement and the granting of security thereunder, including, without
limitation, providing deliverables for each Qualified Subsidiary comparable to
those provided on the Closing Date with respect to the Borrowers on the Closing
Date, including deliverables of the type described in Section 4.1.

 

 

 

7.14

Use of Proceeds. Each Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and general business purposes, including Investments in
Platform Companies. The proceeds of the Loans will not be used in violation of
Anti-Corruption Laws or applicable Sanctions.

 

 

 

7.15

Compliance with Laws.

 

 

(a)

Each Borrower shall maintain compliance in all material respect with all
applicable laws, rules or regulations, and shall, or cause its Subsidiaries to,
obtain and maintain all required governmental authorizations, approvals,
licenses, franchises, permits or registrations reasonably necessary in
connection with the conduct of Borrowers’ business; and no Borrower shall become
an “investment company” or a company controlled by an “investment company”,
under the Investment Company Act.

 

 

 

(b)

No Borrower shall, nor shall a Borrower permit any controlled Affiliate to,
directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists. No Borrower
shall (i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
or any similar executive order or other Anti-Terrorism Law, or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in Executive Order No. 13224 or other Anti-Terrorism Law, nor shall a
Borrower knowingly permit any controlled Affiliate to, directly or indirectly do
any of the foregoing.

 

 

 

(c)

Each Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by a Borrower, and their respective directors,
officers, managers, employees, and agents with Anti-Corruption Laws and
applicable Sanctions, and each Borrower, and their respective officers and
employees and to the knowledge of each Borrower its directors, managers and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

 

 

 

(d)

None of Borrowers, or any of their respective directors, officers, managers or
employees, or to the knowledge of Borrowers, any agent for Borrowers that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

 

 

7.16

Intellectual Property. Each Borrower shall (i) protect, defend and maintain the
validity and enforceability of its Intellectual Property necessary for its
continued operations; (ii) promptly advise Agent in writing of material
infringements of material Intellectual Property of a Borrower; and Borrower
shall use commercially reasonable efforts to prevent any Intellectual Property
material to Borrowers’

 

 

43

--------------------------------------------------------------------------------

 

business from being abandoned, forfeited or dedicated to the public. If a
Borrower (i) obtains any Patent, registered Trademark, registered Copyright,
registered mask work, or any pending application for any of the foregoing,
whether as owner, licensee or otherwise, or (ii) applies for any Patent or the
registration of any Trademark, then such Borrower shall on the next Compliance
Certificate required to be delivered hereunder provide written notice thereof to
Agent and shall execute such intellectual property security agreements and other
documents and take such other actions as Agent may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Agent in such property. Borrowers shall, together with the
delivery of the next Compliance Certificate required to be delivered hereunder,
provide to Agent copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement required for Agent
to perfect and maintain a first priority perfected security interest in such
property.

 

 

7.17

Transactions with Affiliates. No Borrower shall, directly or indirectly, enter
into or permit to exist any transaction of any kind with any Affiliate of any
Borrower on terms that are less favorable to Borrowers, other than those that
might be obtained in an arm’s length transaction from a Person who is not an
Affiliate of a Borrower, except that Borrower shall not be subject to the
foregoing limitation with respect to (i) issuance of Subordinated Indebtedness
or Equity Interests, including to existing investors, (ii) entrance into
customary compensation arrangements in the ordinary course of business and
approved by the Board,

 

(iii)consummation of any Permitted Transfer expressly contemplated to be entered
into between a Borrower and an Affiliate, or (iv) any distribution permitted
pursuant to Section 7.7.

 

 

7.18

Pledged Collateral. Any Borrower shall, (a) at such Borrower’s expense, promptly
execute, acknowledge and deliver all such instruments and take all such actions
as Agent from time to time may reasonably request in order to ensure to Agent
the benefits of the pledge intended to be created by Section 3.3, shall
maintain, preserve and defend the title to the Pledged Collateral and the Lien
of the Agent thereon against the claim of any other Person (other than Permitted
Liens); (b) with respect to any Equity Interests of an issuer owned by such
Borrower constituting limited liability company membership interests, shall, to
the extent it controls such issuer, cause Article 8 of the Uniform Commercial
Code of such issuer’s jurisdiction of organization to govern the Equity
Interests of such issuer, such Equity Interests to be certificated or otherwise
evidenced by an instrument, and shall deliver such certificate or instrument,
together with a duly executed transfer power or other instrument of transfer (in
form and substance reasonably satisfactory to the Agent) executed in blank,
promptly (but in any event within three (3) Business Days after receipt thereof
by Borrower) to the Agent; (c) upon acquiring any new Equity Interests
constituting Pledged Collateral or Instruments constituting Collateral, within
twenty (20) Business Days (i) deliver to Agent an updated Schedule 5.15 hereto,
in form reasonably satisfactory to Agent, identifying such additional Equity
Interests, which shall be attached to this Agreement, (ii) either deliver or
otherwise cause the transfer of such additional Equity Interests or Instruments
(including any certificates and duly executed transfer powers or other
instruments of transfer executed in blank and in form and substance satisfactory
to Agent) to Agent as required under this Agreement or any Loan Document or
enter into a control agreement in favor of Agent in form acceptable to Agent
with respect thereto, provided that with respect to Equity Interests of a
Borrower other than New Parent, to the extent the Organizational Documents of
such Borrower do not provide for the issuance of physical stock certificates and
as long as no physical stock certificates are issued, Borrowers shall not be
required to deliver stock certificates, stock powers or control agreements, and

 

(iii) to the extent related to an Investment in a new Platform Company, deliver
an acknowledgement, consent and waiver in substantially the form delivered by
the Platform Companies as of the Closing Date. No Borrower shall enter into any
agreement restricting its ability to vote the Equity Interests or assigning or
otherwise transferring or restricting its ability to vote the Equity Interests
owned by such Borrower other than pursuant to any Loan Document or in connection
with voting agreements entered into by holders of Equity Interests in each
Platform Company on customary terms for venture capital financings, in each
case, which are not designed to impair the pledge or Agent’s exercise of
remedies with respect to Pledged Collateral.

 

 

7.19

Post-Closing Deliveries. Borrower shall deliver the documents or take the
actions as set forth in Schedule 7.19 hereto.

 

 

44

--------------------------------------------------------------------------------

 

 

7.20

Introductions. When any Platform Company is considering a secured loan facility,
Borrower shall use commercially reasonable efforts to introduce a representative
of Agent to the chief financial officer or other appropriate officer of such
Platform Company to allow Agent’s representative to present possible lending
options to such Platform Company.

 

 

 

7.21

Minimum Cash. If the Tranche III Advance is made, at all times after September
15, 2019 (or if earlier, the date a Qualified IPO is effective), Borrowers shall
maintain Qualified Cash in an aggregate amount not less than $20,000,000,
provided that if a Qualified IPO is effective on or prior to September 15, 2019,
the foregoing covenant shall not apply during any period which the Market
Capitalization is at least

 

$750,000,000, provided further that upon the achievement of the Achievement
Milestone, this Section 7.21 shall cease to apply.

 

 

7.22

Restricted Foreign Subsidiary Voting Rights. Borrower shall not, and shall not
permit any Subsidiary, to amend or modify any governing document of any
Restricted Foreign Subsidiary of Borrower, the effect of which is to require a
vote of greater than 50.1% of the Equity Interests or voting rights of such
entity for any decision or action of such entity.

 

 

SECTION 8. RIGHT TO INVEST

 

8.1Lender or its assignee or nominee shall have the right, in its discretion, to
participate in the next Subsequent Financing in an amount of up to $2,000,000 on
the same terms, conditions and pricing afforded to others participating in any
such Subsequent Financing, provided that with respect to an initial public
offering of Parent, Parent shall use commercially reasonable efforts to allow
such participation. Parent shall provide written notice to Lender at least five
(5) Business Days prior to the consummation of each Subsequent Financing, and if
Lender desires to exercise its right to participate in such Subsequent
Financing, Lender shall cooperate to consummate its Investment in such closing
within five (5) days of receipt of documentation with respect thereto. Parent
shall not take any action to avoid or seek to avoid the observance or
performance of any of the obligations pursuant to this Section 8.1, but will at
all times in good faith assist in the carrying out the same and take all such
action as may be necessary or appropriate to protect the rights of Lender
hereunder against impairment. Without limiting the generality of the foregoing,
Parent will obtain all such authorizations, exemptions or consents from any
third party or any governmental authority having jurisdiction thereof as may be
necessary to enable Parent to perform its obligations under this Agreement.

 

SECTION 9.  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

 

9.1

Payments. Borrowers fail to pay principal, interest and regularly scheduled fee
when due under this Agreement or any other Loan Document, or shall pay any other
amount due hereunder within three (3) Business Days of the due date; provided,
however, that an Event of Default shall not occur on account of a failure to pay
due solely to an administrative or operational error of Agent or Lender or a
Borrower’s bank if such Borrower had the funds to make the payment when due and
makes the payment within three (3) Business Days following such Borrowers’
knowledge of such failure to pay; or

 

 

 

9.2

Covenants. A Borrower breaches or defaults in the performance of any covenant or
Secured Obligation under this Agreement, or any of the other Loan Documents or
any other agreement among any Borrower, Agent and Lender, and (a) with respect
to a Default under any covenant under this Agreement other than the Sections
specifically identified in clause (b) hereof, any other Loan Document or any
other agreement between any Borrower and Agent or Lender, and such Default
continues for more than twenty (20) days, or (b) with respect to a default under
any of Sections 6, 7.1, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.12, 7.13,
7.14, 7.15, 7.17, 7.18, 7.19, 7.21 or 7.22 the occurrence of such Default; or

 

 

 

9.3

Material Adverse Effect. A circumstance has occurred that would reasonably be
expected to have a Material Adverse Effect or a “change of control”,
“fundamental change” or any comparable term

 

 

45

--------------------------------------------------------------------------------

 

under and as defined in any indenture governing any Permitted Convertible Debt
(but not “make-whole fundamental change” unless it results in a put right for
holders of such Permitted Convertible Debt) has occurred; or

 

 

9.4

Representations. Any representation or warranty made by any Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

 

 

 

9.5

Insolvency. Any Borrower or Qualified Subsidiary (i) (A) shall make an
assignment for the benefit of creditors; or (B) shall be unable to pay its debts
as they become due, or shall become insolvent; or (C) shall file a voluntary
petition in bankruptcy; or (D) shall file any petition, answer, or document
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation pertinent to such circumstances; or (E) shall seek or consent
to or acquiesce in the appointment of any trustee, receiver, or liquidator of
such Person or of all or any part of the assets or property of such Person; or
(F) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (G) any Borrower
or Qualified Subsidiary or the Board or majority of the holders of the Equity
Interests of the foregoing shall take any action initiating any of the foregoing
actions described in clauses (A) through (F); or (ii) either (A) forty-five (45)
days shall have expired after the commencement of an involuntary action against
any Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of a Borrower,
or a Qualified Subsidiary being stayed; or (B) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be appealed within twenty (20) days; or

 

(C)any Borrower, or Qualified Subsidiary shall file any answer admitting or not
contesting the material allegations of a petition filed against such Borrower or
Qualified Subsidiary in any such proceedings; or

(D)the court in which such proceedings are pending shall enter a decree or order
granting the relief sought in any such proceedings; or (E) thirty (30) days
shall have expired after the appointment, without the consent or acquiescence of
the applicable Borrower or Qualified Subsidiary, of any trustee, receiver or
liquidator of such Person or of all or any material part of the properties of
such Person without such appointment being vacated; or

 

 

9.6

Attachments; Judgments. Any material portion of the assets of any Borrower or
Qualified Subsidiary is attached or seized, or a levy is filed against any such
assets, or a final judgment or judgments is/are entered (in each case to the
extent not paid and not covered by independent third party insurance) for the
payment of money individually or in the aggregate, of at least $500,000, and
there is a period of forty- five (45) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal, bond or otherwise,
is not in effect, or any Borrower or Qualified Subsidiary is enjoined or in any
way prevented by court order from conducting any material part its business; or

 

 

 

9.7

Other Obligations. The occurrence of any Default under any agreement or
obligation of any Borrower or Qualified Subsidiary involving any Indebtedness in
excess of $10,000,000, which could entitle or permit any Person to accelerate
such Indebtedness or any early cash payment in excess of

 

$10,000,000 by New Parent or its Affiliate is required, or unwinding or
termination occurs with respect to either any Permitted Bond Hedge Transaction
or any Permitted Warrant Transaction that requires New Parent or its Affiliate
to make net cash payments in excess of $10,000,000 in the aggregate, or any
condition giving rise to the foregoing is met, in each case, with respect to
which New Parent or its Affiliate is the “defaulting party” under the terms of
such Permitted Bond Hedge Transaction or Permitted Warrant Transaction.

 

SECTION 10. REMEDIES

 

 

10.1

General. Upon and during the continuance of any one or more Events of Default,

(i)Agent may, and at the direction of the Required Lenders shall, accelerate and
demand payment of all or any part of the Secured Obligations together with a
Prepayment Charge and declare them to be immediately due and payable (provided,
that upon the occurrence of an Event of Default of the type described in

 

46

--------------------------------------------------------------------------------

 

Section 9.5, all of the Secured Obligations shall automatically be accelerated
and made due and payable, in each case without any further notice or act), (ii)
Agent may, at its option, sign and file in any Borrower’s name, any and all
collateral assignments, notices, control agreements, security agreements and
other documents it deems necessary or appropriate to perfect or protect the
repayment of the Secured Obligations, and in furtherance thereof, each Borrower
hereby grants Agent an irrevocable power of attorney coupled with an interest,
and (iii) Agent may notify any of any Borrower’s account debtors to make payment
directly to Agent, compromise the amount of any such account on such Borrower’s
behalf and endorse Agent’s name without recourse on any such payment for deposit
directly to Agent’s account. Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral. All
Agent’s rights and remedies shall be cumulative and not exclusive.

 

 

10.2

Collection; Foreclosure. Upon the occurrence and during the continuance of any
Event of Default, Agent shall at the direction of the Required Lenders, at any
time or from time to time, apply, collect, liquidate, sell in one or more sales,
lease or otherwise dispose of, any or all of the Collateral, in its then
condition or following any commercially reasonable preparation or processing, in
such order as Agent may elect. Any such sale may be made either at public or
private sale at its place of business or elsewhere. Each Borrower agrees that
any such public or private sale may occur upon ten (10) calendar days’ prior
written notice to Borrower Representative. Agent may require any Borrower to
assemble the Collateral and make it available to Agent at a place designated by
Agent. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Agent in the following order of
priorities:

 

 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, subject to increase in accordance
with Section 2.3), in such order and priority as Agent may choose in its sole
discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrowers or each of its representatives or as a
court of competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

 

10.3

No Waiver. Agent shall be under no obligation to marshal any of the Collateral
for the benefit of any Borrower or any other Person, and each Borrower expressly
waives all rights, if any, to require Agent to marshal any Collateral.

 

 

 

10.4

Pledged Collateral. Upon the occurrence and during the continuation of an Event
of Default, (a) at Agent’s election and upon notice to the applicable Borrower,
Agent may vote any or all Equity Interests (whether or not the same shall have
been transferred into its name or the name of its nominee or nominees) for any
lawful purpose, including, without limitation, for the liquidation of the assets
of the issuer thereof, and give all consents, waivers and ratifications in
respect of the Equity Interests and otherwise act with respect thereto as though
it were the outright owner thereof (hereby irrevocably constituting and
appointing Agent the proxy and attorney-in-fact of such Borrower, with full
power of substitution, to do so); (b) Agent may demand, sue for, collect or make
any compromise or settlement Agent deems suitable in respect of any Equity
Interests; (c) Agent may sell, resell, assign and deliver, or otherwise dispose
of any or all of the Pledged Collateral, for Cash or credit or both and upon
such terms at such place or places, at such time or times and to such entities
or other persons as Agent deems expedient, all without demand for performance by
any Borrower or any notice or advertisement whatsoever except as expressly
provided herein or as may otherwise be required by law; (d) Agent may cause all
or any part of the Pledged

 

 

47

--------------------------------------------------------------------------------

 

Collateral to be transferred into its name or the name of its nominee or
nominees; and (e) at Agent’s election and upon notice thereof to the applicable
Borrower, Agent may exercise all membership or partnership, as applicable,
rights, powers and privileges to the same extent as the applicable Borrower is
entitled to exercise such rights, powers and privileges. Agent may enforce its
rights hereunder without any other notice and without compliance with any other
condition precedent now or hereunder imposed by statute, rule of law or
otherwise (all of which are hereby expressly waived by each Borrower, to the
fullest extent permitted by law). Each Borrower recognizes that the Agent may be
unable to effect a public sale or other disposition of its Equity Interests by
reason of certain prohibitions contained in securities laws and other applicable
laws, but may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers. Each Borrower agrees that any such private sales
may be at prices and other terms less favorable to the seller than if sold at
public sales and that such private sales shall not by reason thereof be deemed
not to have been made in a commercially reasonable manner. Agent shall be under
no obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit the issuer of Equity Interests to register such
securities for public sale under securities laws or other applicable laws, even
if such issuer would agree to do so. In connection with the sale of Pledged
Collateral by Agent during the continuation of an Event of Default, each
Borrower agrees to use its commercially reasonable efforts to cause each issuer
of the Equity Interests contemplated to be sold, to execute and deliver, and
cause the directors and officers of such issuer to execute and deliver, all at
such Borrower’s expense, all such instruments and documents, and to do or cause
to be done all such other acts and things as may be necessary or, in the
reasonable opinion of Agent, advisable to exempt such Equity Interests from
registration under the provisions of applicable laws, and to make all amendments
to such instruments and documents which, in the opinion of Agent, are necessary
or advisable, all in conformity with the requirements of applicable laws and the
rules and regulations of the Securities and Exchange Commission applicable
thereto.

 

 

10.5

Cumulative Remedies. The rights, powers and remedies of Agent hereunder shall be
in addition to all rights, powers and remedies given by statute or rule of law
and are cumulative. The exercise of any one or more of the rights, powers and
remedies provided herein shall not be construed as a waiver of or election of
remedies with respect to any other rights, powers and remedies of Agent.

 

 

SECTION 11. MISCELLANEOUS

 

 

11.1

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

 

 

11.2

Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

 

 

 

(a)

If to Agent:

 

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer; Himani Bhalla; Nimesh Shah 400 Hamilton Avenue,
Suite 310

Palo Alto, CA 94301

 

48

--------------------------------------------------------------------------------

 

email: legal@herculestech.com; hbhalla@htgc.com; nshah@htgc.com Telephone:
650-289-3060

 

 

(b)

If to Lender:

 

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer; Himani Bhalla; Nimesh Shah 400 Hamilton Avenue,
Suite 310

Palo Alto, CA 94301

 

email: legal@herculestech.com; hbhalla@htgc.com; nshah@htgc.com Telephone:
650-289-3060

 

(c)

If to Borrowers: BridgeBio Pharma LLC

 

Attention: 421 Kipling Street

Palo Alto, CA 94301

 

email: nk@bridgebio.com Telephone: 650-391-9740

 

or to such other address as each party may designate for itself by like notice.

 

 

11.3

Entire Agreement; Amendments.

 

 

(a)

This Agreement and the other Loan Documents constitute the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
thereof, and supersede and replace in their entirety any prior proposals, term
sheets, non-disclosure or confidentiality agreements, letters, negotiations or
other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s proposal letter dated April
12, 2018 and the Non-Disclosure Agreement).

 

 

 

(b)

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrowers party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, Agent and Borrowers party to the relevant Loan Document may, from time
to time, (i) enter into written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
Lender or of Borrowers hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan Advance, reduce the stated rate of any interest or fee
payable hereunder, or extend the scheduled date of any payment thereof, in each
case without the written consent of each Lender directly affected thereby;

 

(B) eliminate or reduce the voting rights of any Lender under this Section
11.3(b) without the written consent of such Lender; (C) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by Borrowers of any of its rights and obligations under this Agreement
and the other Loan Documents, release all or substantially all of the Collateral
or release a Borrower from its obligations under the Loan Documents, in each
case without the written consent of all Lenders; or

(D) amend, modify or waive any provision of Section 11.17 without the written
consent of Agent. Any

 

49

--------------------------------------------------------------------------------

 

such waiver and any such amendment, supplement or modification shall apply
equally to each Lender and shall be binding upon Borrowers, Lender, Agent and
all future holders of the Loans.

 

 

11.4

No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

 

 

11.5

No Waiver. The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrowers at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

 

 

 

11.6

Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and Borrowers and
shall survive the execution and delivery of this Agreement. Section 2.9, Section
6.3 and Section 11.14 shall survive the termination of this Agreement.

 

 

 

11.7

Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on each Borrower and its
permitted assigns (if any). No Borrower shall assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrowers, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrowers or a distressed debt or vulture investor (as reasonably
determined by Agent), it being acknowledged that in all cases, any transfer to a
Controlled Investment Affiliate of any Lender or Agent shall be allowed. Agent,
acting solely for this purpose as an agent of Borrowers, shall maintain at one
of its offices in the State of California a copy of each assignment delivered to
it in connection with any assignment by a Lender, and a register for the
recordation of the names and addresses of each Lender, and the Term Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and
Borrowers, Agent and Lender shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as Lender hereunder for all purposes
of this Agreement. The Register shall be available for inspection by Borrowers
and Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

 

 

11.8

Governing Law. This Agreement and the other Loan Documents have been negotiated
and delivered to Agent and Lender in the State of California, and shall have
been accepted by Agent and Lender in the State of California. Payment to Agent
and Lender by Borrowers of the Secured Obligations is due in the State of
California. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

 

 

11.9

Consent to Jurisdiction and Venue. All judicial proceedings (to the extent that
the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally:

 

(a)consents to nonexclusive personal jurisdiction in Santa Clara County, State
of California; (b) waives any objection as to jurisdiction or venue in Santa
Clara County, State of California; (c) agrees not to assert any

 

50

--------------------------------------------------------------------------------

 

defense based on lack of jurisdiction or venue in the aforesaid courts; and (d)
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement or the other Loan Documents following the exhaustion of all
rights with respects to appeals relating thereto. Service of process on any
party hereto in any action arising out of or relating to this Agreement shall be
effective if given in accordance with the requirements for notice set forth in
Section 11.2, and shall be deemed effective and received as set forth in Section
11.2. Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of either party to bring proceedings
in the courts of any other jurisdiction.

 

 

11.10

Mutual Waiver of Jury Trial / Judicial Reference.

 

 

(a)

Because disputes arising in connection with complex financial transactions are
most quickly and economically resolved by an experienced and expert Person and
the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWERS, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWERS AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST A
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrowers and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrowers, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

 

 

 

(b)

If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

 

 

 

(c)

In the event Claims are to be resolved by judicial reference, either party may
seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

 

 

 

11.11

Professional Fees. Each Borrower promises to pay Agent’s and Lender’s reasonable
fees and expenses necessary to finalize the loan documentation, including but
not limited to reasonable attorneys’ fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, each Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related to: (a)
the Loan; (b) the administration, collection, or enforcement of the Loan; (c)
the amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to a Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to a Borrower, the Collateral, the Loan Documents, including
representing Agent or Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of a Borrower’s estate, and any appeal or
review thereof.

 

 

 

11.12

Confidentiality. Agent and Lender acknowledge that certain items of Collateral
and information provided to Agent and Lender by a Borrower are confidential and
proprietary information of Borrowers, if and to the extent such information
either (i) is marked as confidential by such Borrower at the

 

 

51

--------------------------------------------------------------------------------

 

time of disclosure, or (ii) should reasonably be understood to be confidential
(the “Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrowers, except that
Agent and Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their reasonable discretion determines that
any such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after Default; (g) to any participant or
assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of any Borrower; provided, that any
disclosure made in violation of this Agreement shall not affect the obligations
of any Borrower or any of its Affiliates or any guarantor under this Agreement
or the other Loan Documents. Agent’s and Lender’s obligations under this Section
11.12 shall supersede all of their respective obligations under the
Non-Disclosure Agreement.

 

 

11.13

Assignment of Rights. Each Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an “Assignee”).
After such assignment the term “Agent” or “Lender” as used in the Loan Documents
shall mean and include such Assignee, and such Assignee shall be vested with all
rights, powers and remedies of Agent and Lender hereunder with respect to the
interest so assigned; but with respect to any such interest not so transferred,
Agent and Lender shall retain all rights, powers and remedies hereby given. No
such assignment by Agent or Lender shall relieve any Borrower of any of its
obligations hereunder. Lender agrees that in the event of any transfer by it of
the Term Note(s)(if any), it will endorse thereon a notation as to the portion
of the principal of the Term Note(s), which shall have been paid at the time of
such transfer and as to the date to which interest shall have been last paid
thereon.

 

 

 

11.14

Revival of Secured Obligations; Termination. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against any Borrower for liquidation or
reorganization, if any Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of any Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Agent or Lender. The Loan Documents and the Secured
Obligations and Collateral security shall continue to be effective, or shall be
revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, Lender
or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
(other than obligations that survive termination) shall be deemed, without any
further action or documentation, to have been revived and reinstated except to
the extent of the full, final, and payment in cash to Agent or Lender in cash.
This Agreement and the Loan Documents shall terminate on the payment in full in
cash of the Secured Obligations (other than any obligations that specifically
survive termination).

 

 

52

--------------------------------------------------------------------------------

 

 

11.15

Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

 

 

11.16

No Third Party Beneficiaries. No provisions of the Loan Documents are intended,
nor will be interpreted, to provide or create any third-party beneficiary rights
or any other rights of any kind in any Person other than Agent, Lender and
Borrowers unless specifically provided otherwise herein, and, except as
otherwise so provided, all provisions of the Loan Documents will be personal and
solely among Agent, Lender and Borrowers.

 

 

 

11.17

Agency.

 

 

(a)

Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its behalf
as Agent hereunder and under the other Loan Documents and authorizes Agent to
take such actions on its behalf and to exercise such powers as are delegated to
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.

 

 

 

(b)

Lender agrees to indemnify Agent in its capacity as such (to the extent not
reimbursed by Borrowers and without limiting the obligation of Borrowers to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against Agent in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Agent under or
in connection with any of the foregoing; The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

 

 

(c)

Agent in Its Individual Capacity. The Person serving as Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Agent and the term “Lender”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include each such Person serving as Agent hereunder in its individual
capacity.

 

 

 

(d)

Exculpatory Provisions. Agent shall have no duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Agent shall not:

 

 

 

(i)

be subject to any fiduciary or other implied duties, regardless of whether any
Default or any Event of Default has occurred and is continuing;

 

 

 

(ii)

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that Agent is required to exercise as directed in
writing by Lender, provided that Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

 

 

(iii)

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and Agent shall not be liable for the failure to disclose, any
information relating to Borrowers or any of its Affiliates that is communicated
to or obtained by any Person serving as Agent or any of its Affiliates in any
capacity.

 

 

53

--------------------------------------------------------------------------------

 

 

(e)

Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of Lender or as Agent shall believe in good faith
shall be necessary, under the circumstances or

 

 

(ii)

in the absence of its own gross negligence or willful misconduct.

 

 

(f)

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

 

 

 

(g)

Reliance by Agent.  Agent may rely, and shall be fully protected in acting, or
refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of
Lenders unless Agent shall have been provided by Lender with adequate security
and indemnity against the costs, expenses and liabilities that may be incurred
by it in compliance with such request or direction.

 

 

 

11.18

Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and

 

(ii) to comply with Section 11.12.

 

 

11.19

Multiple Borrowers.

 

 

(a)

Borrowers’ Agent. Each of Borrowers hereby irrevocably appoints Borrower
Representative as its agent, attorney-in-fact and legal representative for all
purposes, including requesting disbursement of the Term Loan Advance and
receiving account statements and other notices and communications to Borrowers
(or any of them) from Agent or any Lender.  Agent may rely, and shall be fully
protected in relying, on any request for the Term Loan Advance, disbursement
instruction, report, information or any other notice or communication made or
given by Borrower Representative, whether in its own name or on behalf of one or
more of the other Borrowers, and Agent shall not have any obligation to make any
inquiry or request any confirmation from or on behalf of any other

 

 

54

--------------------------------------------------------------------------------

 

Borrower as to the binding effect on it of any such request, instruction,
report, information, other notice or communication, nor shall the joint and
several character of Borrowers’ obligations hereunder be affected thereby.

 

 

(b)

Waivers. Each Borrower hereby waives: (i) any right to require Agent to
institute suit against, or to exhaust its rights and remedies against, any other
Borrower or any other Person, or to proceed against any property of any kind
which secures all or any part of the Secured Obligations, or to exercise any
right of offset or other right with respect to any reserves, credits or deposit
accounts held by or maintained with Agent or any Indebtedness of Agent or any
Lender to any other Borrower, or to exercise any other right or power, or pursue
any other remedy Agent or any Lender may have; (ii) any defense arising by
reason of any disability or other defense of any other Borrower or any guarantor
or any endorser, co-maker or other Person, or by reason of the cessation from
any cause whatsoever of any liability of any other Borrower or any guarantor or
any endorser, co-maker or other Person, with respect to all or any part of the
Secured Obligations, or by reason of any act or omission of Agent or others
which directly or indirectly results in the discharge or release of any other
Borrower or any guarantor or any other Person or any Secured Obligations or any
security therefor, whether by operation of law or otherwise; (iii) any defense
arising by reason of any failure of Agent to obtain, perfect, maintain or keep
in force any Lien on, any property of any Borrower or any other Person; (iv) any
defense based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Borrower or any guarantor or any endorser,
co-maker or other Person, including without limitation any discharge of, or bar
against collecting, any of the Secured Obligations (including without limitation
any interest thereon), in or as a result of any such proceeding. Until all of
the Secured Obligations have been paid, performed, and discharged in full,
nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of all of the Secured Obligations. If
any claim is ever made upon Agent for repayment or recovery of any amount or
amounts received by Agent in payment of or on account of any of the Secured
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and Agent repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over Agent or any of its property, or by reason of any settlement
or compromise of any such claim effected by Agent with any such claimant
(including without limitation the any other Borrower), then and in any such
event, each Borrower agrees that any such judgment, decree, order, settlement
and compromise shall be binding upon such Borrower, notwithstanding any
revocation or release of this Agreement or the cancellation of any note or other
instrument evidencing any of the Secured Obligations, or any release of any of
the Secured Obligations, and each Borrower shall be and remain liable to Agent
and Lender under this Agreement for the amount so repaid or recovered, to the
same extent as if such amount had never originally been received by Agent or any
Lender, and the provisions of this sentence shall survive, and continue in
effect, notwithstanding any revocation or release of this Agreement. Each
Borrower hereby expressly and unconditionally waives all rights of subrogation,
reimbursement and indemnity of every kind against any other Borrower, and all
rights of recourse to any assets or property of any other Borrower, and all
rights to any collateral or security held for the payment and performance of any
Secured Obligations, including (but not limited to) any of the foregoing rights
which a Borrower may have under any present or future document or agreement with
any other Borrower or other Person, and including (but not limited to) any of
the foregoing rights which any Borrower may have under any equitable doctrine of
subrogation, implied contract, or unjust enrichment, or any other equitable or
legal doctrine.

 

 

 

(c)

Consents. Each Borrower hereby consents and agrees that, without notice to or by
such Borrower and without affecting or impairing in any way the obligations or
liability of such Borrower hereunder, Agent may, from time to time before or
after revocation of this

 

 

55

--------------------------------------------------------------------------------

 

Agreement, do any one or more of the following in its sole and absolute
discretion:

(i)accept partial payments of, compromise or settle, renew, extend the time for
the payment, discharge, or performance of, refuse to enforce, and release all or
any parties to, any or all of the Secured Obligations; (ii) grant any other
indulgence to any Borrower or any other Person in respect of any or all of the
Secured Obligations or any other matter;

(iii) accept, release, waive, surrender, enforce, exchange, modify, impair, or
extend the time for the performance, discharge, or payment of, any and all
property of any kind securing any or all of the Secured Obligations or any
guaranty of any or all of the Secured Obligations, or on which Agent at any time
may have a Lien, or refuse to enforce its rights or make any compromise or
settlement or agreement therefor in respect of any or all of such property; (iv)
substitute or add, or take any action or omit to take any action which results
in the release of, any one or more other Borrowers or any endorsers or
guarantors of all or any part of the Secured Obligations, including, without
limitation one or more parties to this Agreement, regardless of any destruction
or impairment of any right of contribution or other right of such Borrower; (v)
apply any sums received from any other Borrower, any guarantor, endorser, or
co-signer, or from the disposition of any Collateral or security, to any
Indebtedness whatsoever owing from such Person or secured by such Collateral or
security, in such manner and order as Agent determines in its sole discretion,
and regardless of whether such Indebtedness is part of the Secured Obligations,
is secured, or is due and payable. Each Borrower consents and agrees that Agent
shall be under no obligation to marshal any assets in favor of Borrower, or
against or in payment of any or all of the Secured Obligations. Each Borrower
further consents and agrees that Agent shall have no duties or responsibilities
whatsoever with respect to any property securing any or all of the Secured
Obligations. Without limiting the generality of the foregoing, Agent shall have
no obligation to monitor, verify, audit, examine, or obtain or maintain any
insurance with respect to, any property securing any or all of the Secured
Obligations.

 

 

(d)

Independent Liability. Each Borrower hereby agrees that one or more successive
or concurrent actions may be brought hereon against such Borrower, in the same
action in which any other Borrower may be sued or in separate actions, as often
as deemed advisable by Agent. Each Borrower is fully aware of the financial
condition of each other Borrower and is executing and delivering this Agreement
based solely upon its own independent investigation of all matters pertinent
hereto, and such Borrower is not relying in any manner upon any representation
or statement of Agent or any Lender with respect thereto. Each Borrower
represents and warrants that it is in a position to obtain, and each Borrower
hereby assumes full responsibility for obtaining, any additional information
concerning any other Borrower’s financial condition and any other matter
pertinent hereto as such Borrower may desire, and such Borrower is not relying
upon or expecting Agent to furnish to it any information now or hereafter in
Agent’s possession concerning the same or any other matter.

 

 

 

(e)

Subordination. All Indebtedness of any Borrower now or hereafter arising held by
another Borrower is subordinated to the Secured Obligations and any Borrower
holding the Indebtedness shall take all actions reasonably requested by Agent to
effect, to enforce and to give notice of such subordination.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

56

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

IN WITNESS WHEREOF, Borrowers, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

BORROWERS:

BRIDGEBIO PHARMA, INC.

Signature:

 

 

Print Name:

 

 

Title:

 

 

BRIDGEBIO PHARMA LLC

Signature:

 

 

Print Name:

 

 

Title:

 

 

BRIDGEBIO SERVICES INC.

Signature:

 

 

Print Name:

 

 

Title:

 

 

SUB20, INC.

Signature:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

IN WITNESS WHEREOF, Borrowers, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

Accepted in Palo Alto, California:

 

AGENT:

HERCULES CAPITAL, INC.

Signature:

 

 

Print Name:

 

Zhuo Huang

Title:

 

Associate General Counsel

LENDER:

HERCULES CAPITAL, INC.

Signature:

 

 

Print Name:

 

Zhuo Huang

Title:

 

Associate General Counsel

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Exhibits and Schedules

 

 

Exhibit A:

 

Advance Request

 

 

[***]

Exhibit B:

 

Secured Term Promissory Note

Exhibit C:

 

Name, Locations, and Other Information for Borrowers

Exhibit D:

 

Patents, Trademarks, Copyrights and Licenses

Exhibit E:

 

Deposit Accounts and Investment Accounts

Exhibit F:

 

Compliance Certificate

Exhibit G:

 

Joinder Agreement

Exhibit H:

 

ACH Debit Authorization Agreement

Exhibit I-1:

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships)

Exhibit I-2:

 

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships)

Exhibit I-3:

 

Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships)

Exhibit I-4:

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships)

[***]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

ADVANCE REQUEST

[***]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SECURED TERM PROMISSORY NOTE

 

[***]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWERS

 

[***]




 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

[***]

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

COMPLIANCE CERTIFICATE

[***]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

[***]


 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

ACH Debit Authorization Agreement

 

[***]


 

--------------------------------------------------------------------------------

 

EXHIBIT I-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

[***]


 

--------------------------------------------------------------------------------

 

EXHIBIT I-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

[***]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

[***]




 

 

 





 

 





 



--------------------------------------------------------------------------------

 

 

EXHIBIT I-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

[***]



 

 

 





 

 





 

